Exhibit 10.1


 

 



 

 

 

 

LOAN, GUARANTY AND SECURITY AGREEMENT

Dated as of November 7, 2008

among

EMPIRE INTERACTIVE EUROPE LIMITED

(as Borrower),

EMPIRE INTERACTIVE PLC

(as a Guarantor),

EMPIRE INTERACTIVE, INC.

(as a Guarantor),

SILVERSTAR HOLDINGS, LTD.

(as a Guarantor),

EMPIRE INTERACTIVE HOLDINGS LIMITED

(as a Guarantor),

and

FULL CIRCLE PARTNERS, LP

(as Agent and as a Lender),

and

The other Guarantors, Grantors and Lenders from time to time party hereto

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 



 

PAGE

1.

Definitions

  1

2.

Borrowings

  8

3.

Interest and Fees

10

4.

Representations and Warranties of Credit Parties

12

5.

Collateral

15

6.

Collateral Covenants

17

7.

[Reserved]

18

8.

Negative Covenants

18

9.

Reporting and Information

20

10.

Inspection Rights; Expenses; Etc

21

11.

Rights of Setoff, Application of Payments, Etc

22

12.

Attorney-in-Fact

23

13.

Defaults and Remedies

23

14.

Guaranty

27

15.

Indemnification

32

16.

General Provisions

32

17.

Agent

35

 

 

-i-

 

 



 

--------------------------------------------------------------------------------

 

Attachments:

Schedule

Exhibit A – Form of Borrowing Base Certificate

Exhibit B – Form of Compliance Certificate

Exhibit C – Form of Note

Exhibit D – Form of Irrevocable Instructions

 

-ii-

 

 



 

--------------------------------------------------------------------------------

LOAN, GUARANTY AND SECURITY AGREEMENT

This LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”) is entered into as
of this 7th day of November, 2008, among Empire Interactive Europe Limited, a
company organized under the laws of England (“Empire Europe” or “Borrower”),
Empire Interactive, Inc., a corporation incorporated under the laws of Maryland
(“Empire US”), Silverstar Holdings, Ltd., a company organized under the laws of
Bermuda (“Silverstar Holdings”), Empire Interactive Plc, a company organized
under the laws of England (“Empire UK”), and Empire Interactive Holdings
Limited, a company organized under the laws of England (“Empire Holdings”), each
as a Guarantor, and Full Circle Partners, LP, a Delaware limited partnership
(“Full Circle”), as a Lender and Agent for the Lenders from time to time party
hereto (in such capacity, “Agent”).

RECITALS:

WHEREAS, Borrower has requested that Lenders provide Borrower with a secured
lending facility;

WHEREAS, Empire US and each other Guarantor depends on the development,
marketing, distribution, technical, legal and financial infrastructure of the
Borrower, and Empire US and each other Guarantor acknowledges that the proceeds
of Loans made hereunder to the Borrower are expected to enhance the value and
prospects of the Borrower, and thereby directly and materially benefit Empire US
and each other Guarantor; and

WHEREAS, Lenders are willing to provide a secured lending facility to Borrower
on the terms set forth in this Agreement.

NOW, THEREFORE, Borrower, Lenders, Agent and Guarantors hereby agree as follows:

 

1.

Definitions

“Accounts” means all presently existing or hereafter arising accounts receivable
due to any Grantor (including medical and health-care-insurance receivables),
book debts, notes, drafts and acceptances and other forms of obligations now or
hereafter owing to such Grantor, whether arising from the sale or lease of goods
or the rendition of services by such Grantor (including any obligation that
might be characterized as an account, contract right, general intangible or
chattel paper under the UCC), all of such Grantor’s rights in, to and under all
purchase orders now or hereafter received by such Grantor for goods and
services, all proceeds from the sale of Inventory, all monies due or to become
due to such Grantor under all contracts for the sale or lease of goods or the
rendition of services by such Grantor (whether or not yet earned) (including the
right to receive the proceeds of said purchase orders and contracts), all
collateral security and guarantees of any kind given by any Grantor with respect
to any of the foregoing, and all goods returned to or reclaimed by such Grantor
that correspond to any of the foregoing.

“Affiliate” means, with respect to a Person, (a) any family member, officer,
director or managing agent of such Person, and (b) any other Person (i) that,
directly or indirectly, through

 

 

 

--------------------------------------------------------------------------------

one or more intermediaries, controls, or is controlled by, or is under common
control with, such given Person, (ii) that, directly or indirectly beneficially
owns or holds 10% or more of any class of voting stock or partnership or other
interest of such Person or any subsidiary of such Person, or (iii) 10% or more
of the voting stock or partnership or other interest of which is directly or
indirectly beneficially owned or held by such Person or a subsidiary of such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities or partnership or other
interests, by contract or otherwise.

“Agent” means Full Circle in its capacity as agent for the Lenders under the
Loan Documents and any successor in such capacity appointed pursuant to Section
17.

“Agreement Date” means the date as of which this Agreement is dated.

“Atari Agreement” means the distribution agreement between Atari, Inc. and
Empire US dated as of August 13, 2008.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(a)       a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person of all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty (60)
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

(b)       such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

“Base Rate” means, at any time, the greater of (a) the Prime Rate, or (b) LIBOR,
provided that at no time shall the Base Rate be less than 4.50% per annum.

“Borrowing Base” has the meaning set forth in Item 1 of the Schedule.

“Borrowing Base Certificate” means the certificate, substantially in the form of
Exhibit A, with appropriate insertions, to be submitted to Agent by the Borrower
pursuant to this Agreement and certified as true and correct by the Chief
Executive Officer, Chief Operating Officer, or Chief Financial Officer of the
Borrower.

 

2

 

 



 

--------------------------------------------------------------------------------

“Business Day” means any day excluding Saturday, Sunday, and any day, which is a
legal holiday under the laws of the State of New York or which, is a day on
which Agent or a Lender is otherwise closed for transacting business with the
public.

“Change of Control” means the occurrence of one or more of the following events:
(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than Silverstar Holdings becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 40% of the total voting power of Equity Interests of
Borrower or Empire US (for the purpose of this clause (1) a person shall be
deemed to beneficially own the voting power of common stock of a corporation
that is beneficially owned (as defined above) by another corporation (a “parent
corporation”) if such person beneficially owns (as defined above) at least 50%
of the aggregate voting power of all classes of voting Equity Interests of such
parent corporation); or (2) the adoption of a plan relating to the liquidation
or dissolution of Borrower or Empire US.

“Collateral” has the meaning set forth in Section 5(a).

“Commitment” means $2,100,000.

“Credit Parties” means the Borrower and the Guarantors.

“Debenture” means the debenture dated on or about the date hereof with respect
to a fixed and floating charge over substantially all the assets of the
Borrower.

“Default” has the meaning set forth in Section 13(a).

“EJAY” means the Ejay music software label owned by Borrower.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Euler Hermes” means Euler Hermes UK plc.

“EUK” means Entertainment UK Limited.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination and applied on a consistent basis.

“General Intangibles” means all of the Grantors’ present and future general
intangibles and all other presently owned or hereafter acquired intangible
personal property of such Grantor’s (including payment intangibles and any and
all choses or things in action, goodwill, patents and patent applications,
tradenames, servicemarks, trademarks and trademark

 

3

 

 



 

--------------------------------------------------------------------------------

applications, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, infringement claims,
software, computer programs, computer discs, computer tapes, domain names,
domain registrations, literature, reports, catalogs, deposit accounts, tax
refunds and tax refund claims) as well as such Grantor’s books and records
relating to any of the foregoing.

“Goods” means all of the Grantors’ present and hereafter acquired goods, as
defined in the UCC, wherever located, including imbedded software to the extent
included in “goods” as defined in the UCC, manufactured homes, and standing
timber that is cut and removed for sale.

“Grantor” means the Borrower and Empire US.

“Guaranteed Obligations” has the meaning set forth in Section 14.

“Guarantor” means Silverstar Holdings, each Subsidiary of a Borrower from time
to time, Empire Holdings, Empire UK, and any other Person that has guaranteed
all or any part of the Obligations.

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; and (ix) any liability of
such Person for the obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x)
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction.

“Inventory” means all of the Grantors’ inventory as defined in the UCC, together
with all of such Grantor’s present and future inventory, including goods held
for sale or lease or to be

 

4

 

 



 

--------------------------------------------------------------------------------

furnished under a contract of service and all of such Grantor’s present and
future raw materials, work in process, finished goods, shelving and racking upon
which the inventory is stored and packing and shipping materials, wherever
located, and any documents of title representing any of the above.

“Lender” means a Lender having a share of the Commitment or holding Loans from
time to time.

“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capitalized lease in,
of or on any assets or properties of a Person, whether now owned or hereafter
acquired and whether arising by agreement or operation of law.

“LIBOR” means, at any time, an interest rate per annum equal to the interest
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) as
published in the “Money Rates” section of The Wall Street Journal (or another
national publication selected by the Agent) as the one month London Interbank
Offered Rate for United States dollar deposits or such other language (or, if
such page shall cease to be publicly available or, if the
information/description contained on such page, in Agent’s sole judgment, shall
cease to accurately reflect such London Interbank Offered Rate, then such rate
as reported by any publicly available recognized source of similar market data
selected by Agent that, in Agent’s reasonable judgment, accurately reflects such
London Interbank Offered Rate).

“Loan Documents” means, collectively, this Agreement, the Debenture, the Pledge
Agreement, and any other agreements, instruments, certificates (including any
Borrowing Base Certificate) or other documents entered into in connection with
this Agreement, including collateral documents, validity agreements, the Control
Agreement, the Irrevocable Instructions, security agreements, pledges,
guaranties, mortgages, deeds of trust, assignments and subordination agreements,
warrant agreements any other agreement executed or delivered by any Obligor or
any Affiliate of any Obligor pursuant hereto or in connection herewith.

“Loans” means the total of all loans and advances made to the Borrower hereunder
and all interest fees and expense reimbursement obligations of the Borrower
relating thereto.

“Maturity Date” means April 7, 2009.

“Maximum Amount” means the lesser of (x) the Borrowing Base (after giving effect
to the reserves set off against the Borrowing Base as described in Item 1 of the
Schedule), minus the amount outstanding under the Loan, and (y) the Commitment,
minus the amount outstanding under the Loan.

“Obligations” means all Indebtedness, obligations and liabilities of the
Obligors to Agent, Lenders and their respective Affiliates under this Agreement
and the Loan Documents of every kind and description, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, including any overdrafts, whether for payment or performance, now existing
or hereafter arising, whether presently contemplated or not, regardless of how
the same arise, or by what instrument, agreement or book account they may be

 

5

 

 



 

--------------------------------------------------------------------------------

evidenced, or whether evidenced by any instrument, agreement or book account,
including, but not limited to, all loans (including any loan by modification,
renewal or extension), all Indebtedness arising from any derivative
transactions, all undertakings to take or refrain from taking any action, all
Indebtedness, liabilities or obligations owing from any Obligor to others which
Lender may have obtained by purchase, negotiation, discount, assignment or
otherwise, and all interest, taxes, fees, charges, expenses and attorney’s fees
actually incurred (whether or not such attorney is a regularly salaried employee
of a Lender or any of its Affiliates) chargeable to an Obligor or reasonably
incurred by Agent or a Lender, in the case of each of the foregoing, under this
Agreement or the Loan Documents.

“Obligee Grantor” has the meaning set forth in Section 14.

“Obligor” means each Credit Party, any validity guarantor under the Validity
Agreements, or any other Person primarily or secondarily, directly or
indirectly, liable on any of the Obligations.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Permitted Liens” means (i) Liens in favor of Agent for the benefit of Lenders
granted pursuant to a Loan Document, (ii) Liens for taxes if obligations with
respect to such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts, or for taxes not yet due
and payable (iii) statutory Liens of landlords, of carriers, warehousemen,
mechanics, repairman, workmen and materialmen, and other Liens imposed by law
(other than any such Lien imposed pursuant to Section 401(a)(29) or 4129n) of
the Internal Revenue Code or by ERISA), in each case incurred in the ordinary
course of business; (iv) Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof; (v) easements, rights of
way, restrictions, encroachments, and other minor defects or irregularities in
title, in each case which do not and will not interfere in any material respect
with the value or use of the property to which such Lien is attached or with the
ordinary conduct of the business of the Borrower; (vi) any interest or title of
a lessor or sublessor under any lease of real estate permitted hereunder; (vii)
purported Liens evidenced by the filing of precautionary UCC financing

 

6

 

 



 

--------------------------------------------------------------------------------

statements relating to solely to operating leases of personal property entered
into in the ordinary course of business; (viii) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (ix) any zoning or similar
law or right reserved to or vested in any governmental office or agency to
control or regulate the use of any real property; (x) non-exclusive licenses or
sublicenses of patents, trademarks, and other intellectual property rights
granted by the Grantor in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of such Grantor;
(xi) Liens existing as of the date hereof set forth on Item 2 of the Schedule.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, government or any
agency or political subdivision thereof, or any other entity.

“Pledge Agreement” means the pledge agreement, dated as of the date hereof, by
and between Empire Holdings and the Agent, for the benefit of Lenders, with
respect to the pledge of 100% of the Equity Interests in Empire US.

“Policy” means Euler Hermes Commercial and Political Risks Policy Number
189071501 with respect to Borrower.

“Prime Rate” means, at any time, the greater of (i) 4.50% and (ii) the rate of
interest noted as of the first Business Day of each month in The Wall Street
Journal, Money Rates section, as the ‘Prime Rate’ (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks) (the “WSJ Prime Rate”). In the event that The Wall Street Journal
quotes more than one rate, or a range of rates, as the WSJ Prime Rate, then the
WSJ Prime Rate shall mean the average of the quoted rates. In the event that The
Wall Street Journal ceases to publish a WSJ Prime Rate, then the WSJ Prime Rate
shall be the average of the “prime” or “base” rates quoted by the three (3)
largest U.S. money center commercial banks, as determined by Lender. The Prime
Rate may not be the lowest or best rate at which Agent calculates interest or
extends credit. Any change in the Prime Rate shall be effective for purposes of
calculating interest hereunder as of the date of such change.

“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

 

7

 

 



 

--------------------------------------------------------------------------------

“Validity Agreements” means each of the validity agreements dated as of the date
hereof by each of Clive Kabatznik, Vipul Patel, and Karim Farghaly, in favor of
the Agent on behalf of the Lenders.

Other Definitional Provisions. References to the “Schedule” or any “Section” or
“Exhibit” refer to the Schedule or a section or exhibit, respectively, of this
Agreement unless otherwise specifically provided. Any of the terms defined in
Section 1 may, unless the context otherwise requires, be used in the singular or
the plural depending on the reference. In this Agreement: words importing any
gender include the other genders; the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to any Person includes
their respective permitted successors and assigns or people succeeding to the
relevant functions of such Persons; any and all terms which are defined in the
UCC and are not defined herein shall be construed and defined in accordance with
the definition of such terms under the UCC; all references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations; and all references to time of day shall refer to New
York, New York time.

Standards. Agent will determine eligibility and the loan value of Collateral, in
Agent’s reasonable judgment, consistent with Agent’s experience, prudent
business judgment and standards of commercial reasonableness applicable to
similar credits and in good faith. Any Loans requested by the Borrower and made
by the Lenders or at any time outstanding in excess of the Borrowing Base or any
other limitation set forth in this Agreement will, nevertheless, be subject to
the terms of this Agreement, will constitute Obligations for all purposes
secured by the Collateral.

 

2.

Borrowings

 

(a)

Loans.

(i)        From time to time prior to the Maturity Date and subject to the other
terms and conditions of this Agreement, the Borrower may request, and each
Lender severally may at its sole discretion agree to lend to the Borrower,
Loans; provided that the aggregate amount requested by the Borrower may not
exceed (A) the Commitment or (B) the Maximum Amount.

 

(ii)

Loans that are repaid may not be reborrowed.

(iii)      Repayment of Loans. The entire unpaid balance of the Loan shall be
due and payable on the Maturity Date. Further, 100% of the proceeds of any
Collateral shall be immediately applied to pay the Obligations.

(b)       Persons Authorized to Request Loans. The Borrower hereby authorizes
and directs the Lenders to make Loans to or for the benefit of Borrower upon
receipt of instructions from any of the persons listed on Item 3 of the
Schedule. Neither Agent nor Lenders shall have any liability whatsoever to the
Borrower or any other Person for acting upon any such instructions which Agent,
in good faith, believes were given by any such person, and Agent shall

 

8

 

 



 

--------------------------------------------------------------------------------

have no duty to inquire as to the propriety of any disbursement. Agent and the
Lenders are hereby authorized to make the Loans provided for herein based on
instructions received by facsimile, electronic mail, telephone or other method
of communication from any of such persons. Although Agent shall make a
reasonable effort to determine the person’s identity, Agent shall not be
responsible for determining the authenticity of any such instructions, and Agent
and the Lenders may act on the instructions of anyone it reasonably perceives to
be one of the persons authorized to request Loans hereunder. Agent shall have
the right to accept the instructions of any of the foregoing persons unless and
until Agent actually receives from a Borrower (in accordance with the notice
provisions of this Agreement) written notice of termination of the authority of
that person. The Borrower may change persons designated to give Agent borrowing
instructions only by delivering to Agent written notice of such change. The
Borrower will ensure that each telephone instruction from any person designated
in or pursuant to this paragraph shall be followed by written confirmation of
the request for disbursement in such form as Agent makes available to the
Borrower from time to time for such purpose; provided, however, that a
Borrower’s failure to provide written confirmation of any telephonic instruction
shall not invalidate such telephonic instruction.

(c)       Conditions to Making Loans. The Borrower acknowledges that neither
Agent nor any Lender has any obligation to make Loans to the Borrower and any
such Loan shall be at the absolute and sole discretion of each Lender.

 

(d)

Payment of Obligations Generally.

(i)        The Borrower shall make each payment required hereunder or under any
other Loan Document without setoff, deduction or counterclaim (except as may be
required by applicable law or regulation).

(ii)       Upon the occurrence and during the continuance of a Default, the
Borrower shall pay all of the Obligations at the Prepayment Prices set forth in
Section 2(e) upon demand (except in the case of a Default specified in Section
13(a)(viii) in which case such amounts shall become automatically due
immediately upon such occurrence).

(iii)      If no valid demand is earlier made, Borrower will repay all
Obligations in full, without demand or notice, on the Maturity Date.

(iv)      All payments made by the Borrower hereunder shall be made in
immediately available funds.

(v)       Each payment of principal, interest and fees with respect to the Loans
shall be paid to Agent for the ratable benefit of each Lender, in proportion to
each Lender’s respective portion of the Commitment or Loan as applicable.

(e)       Mandatory Prepayments. The Borrower shall make mandatory prepayments
of the Loans in an amount equal to 100% of the net proceeds from (i) the sale or
other liquidation of the Collateral, (ii) the sale of the Equity Interests or
assets of eJay (provided that such proceeds may, at the discretion of the
Borrower, be used to repay to the existing facility with Barclays), (iii) the
sale of existing franchises (e.g., titles such as Flat Out and Big Mutha
Truckers), (iv) the sale of franchises which currently are, or in the future
become, games in the process of

 

9

 

 



 

--------------------------------------------------------------------------------

development and (v) royalties and/or license fees related to an arrangement
concerning a franchise occurring outside the ordinary course of business (such
payments, “Mandatory Prepayments”). Mandatory Prepayments are subject to
prepayment prices (the “Prepayment Prices”) equal to 104% of the outstanding
Loans as of such date, except that with respect to the sale of Ejay prior to the
Maturity Date, the Prepayment Price shall be 102% of the outstanding Loans as of
such date, with respect to the amounts repaid from such proceeds.

(f)        Termination on Default. Notwithstanding the foregoing, should a
Default occur and be continuing, the Lenders will have the right to terminate
this Agreement at any time without notice, subject to the provisions of Section
13 hereunder.

(g)       Survival. Notwithstanding termination of this Agreement, all the
terms, conditions, and provisions hereof (including Agent’s and Lenders security
interest in the Collateral, but excluding any obligations of Agent or Lenders
hereunder) will continue to be fully operative until all Obligations have been
paid and satisfied.

(h)       Payments as Loans. Borrower’s failure to pay any amount due under this
Agreement or any other Loan Document, whether for principal, interest, fees,
premiums, costs, expenses or other Obligation, shall be deemed to be a request
by Borrower for a Loan hereunder, and Agent on behalf of Lenders may charge
Borrower’s loan account for any such amount. Additionally, if Lenders determine
in their reasonable judgment that extensions of credit are reasonably necessary
to protect the Collateral, Agent is hereby authorized to make such extensions of
credit and charge them to Borrower’s loan account.

(i)        Ranking. All Loans and other Obligations shall constitute, as against
all other debts and liabilities of Borrower, senior nonsubordinated obligations
of the Borrower. Subject to the provisions of this Agreement, Borrower covenants
that it will not incur, assume, become or remain liable for any debt or
liability that is, by its express terms subordinated in right of payment to any
other obligation, unless such debt or liability is subordinated (on terms
permitted hereby or approved by the Agent) to all of the Loans and other
Obligations.

(j)        Application of Remittances. Borrower will cause the proceeds of
contracts, Accounts, revenue and other Collateral to be forwarded by all Persons
directly to an account designated by Agent and over which Agent has control,
pursuant to a deposit account control agreement in form and substance
satisfactory to Agent (the “Borrower Control Agreement”). Empire US will cause
the proceeds of the Accounts under the Atari Agreement to be paid directly to an
account of First Capital, for the benefit of the Agent (the “Control Account”).

 

3.

Interest and Fees

(a)       Interest on Loans. Borrower will pay Agent for the benefit of Lenders
or, at Agent’s option, Agent may charge Borrower’s loan account with, interest
on the average daily net principal amount of Loans outstanding hereunder,
calculated monthly and payable on the first Business Day of each calendar month,
at a rate (computed on the basis of the actual number of days elapsed over a
year of 360 days) (the “Interest Rate”) equal to the sum of (i) the Base Rate,
plus (ii) the interest margin specified in Item 6 of the Schedule (the “Interest
Margin”). The

 

10

 

 



 

--------------------------------------------------------------------------------

Interest Rate may not be the lowest or best rate at which Lender calculates
interest or extends credit.

(b)       Default Interest. To the extent permitted by law and without limiting
any other right or remedy of Agent or Lenders hereunder, whenever there a
Default has occurred and is continuing under this Agreement, the rate of
interest on the unpaid principal balance of the outstanding Obligations shall,
at the option of Lenders, be increased by adding the default margin identified
on Item 7 of the Schedule to the interest rates otherwise in effect hereunder.
Agent, on behalf of Lenders, may charge such default interest rate retroactively
beginning on the date the applicable Default first occurred or existed. Borrower
acknowledges that: (i) such additional rate is a material inducement to Lenders
to make the Loans described herein; (ii) Lenders would not have made the Loans
in the absence of the agreement of Borrower to pay such additional rate; (iii)
such additional rate represents compensation for increased risk to Lenders that
the Loans will not be repaid; and (iv) such rate is not a penalty and represents
a reasonable estimate of (A) the cost to Lenders in allocating its resources
(both personnel and financial) to the ongoing review, monitoring, administration
and collection of the Loans, and (B) compensation to Lenders for losses that are
difficult to ascertain. In the event of termination of this Agreement by either
party hereto when such charge has otherwise become payable, Lenders entitlement
to this charge will continue until all Obligations are paid in full.

(c)       Fees. The Borrower will pay to Agent on behalf of Lenders the fees set
forth in Item 8 of the Schedule.

(d)       No Usury. The Borrower acknowledges that neither Agent nor Lenders
intends to reserve, charge or collect interest on money borrowed under this
Agreement at any rate in excess of the rates permitted by applicable law and
that, should any interest rate provided for in this Agreement exceed the legally
permissible rate(s), the rate will automatically be reduced to the maximum rate
permitted under applicable law. If Agent or Lenders should collect any amount
from Borrower which, if it were interest, would result in the interest rate
charged hereunder exceeding the maximum rate permitted by applicable law, such
amount will be applied to reduce principal of the Obligations or, if no
Obligations remain outstanding, will be refunded to Borrower.

(e)       Monthly Statements. Agent will render a statement to Borrower each
month for loans, payments, and other transactions pursuant to this Agreement,
and such statement rendered by Agent will be binding upon Borrower unless Agent
is notified in writing to the contrary within thirty (30) days after the date
such statement is rendered, absent manifest error.

(f)        Market Disruption Event. If, at any time, Agent determines (which
determination shall be conclusive and binding) that (a) by reason of
circumstances affecting the London interbank market generally, adequate and fair
means do not exist for ascertaining LIBOR for the following month as provided in
subsection 3(a) hereof, or (b) disruptions in the short term money markets have
materially and adversely affected any Lender’s cost of funds such that the
interest rate hereunder does not adequately or fairly reflect such Lender’s cost
of making, funding or maintaining the loan hereunder, a “Market Disruption
Event” will be deemed to have occurred and the Agent shall promptly notify the
Borrower thereof. The rate of interest hereunder (the “Adjusted Rate of
Interest”) shall be adjusted and shall thereafter be a rate equal

 

11

 

 



 

--------------------------------------------------------------------------------

to the sum of (x) the rate that Agent determines (which determination shall be
conclusive and binding), expressed as a percentage rate per annum, to be the
cost to such Lender of funding the loan from whatever source it may reasonably
elect, plus (y) the Interest Margin. Agent shall give prompt notice to Borrower
of the Adjusted Rate of Interest.

Borrower shall begin to be charged interest at the Adjusted Rate of Interest
effective as of the first day of the month following the month in which Agent
provides notice thereof to Borrower, provided, however, that if Borrower is
unwilling to accept the Adjusted Rate of Interest, it may terminate this
Agreement and prepay all amounts due hereunder within thirty (30) days of the
effective date of the Adjusted Rate of Interest without paying a prepayment fee.

 

 

4.

Representations and Warranties of Credit Parties

(a)       Authority, Compliance with Laws, Litigation, No Material Adverse
Change, Etc. The Credit Parties represent and warrant to Agent and Lenders that
each Grantor’s exact legal name, type of organization, jurisdiction of
organization and organizational identification number are fully and accurately
set forth on Item 9 of the Schedule, and that (i) each Credit Party is duly
organized and validly existing under the laws of its jurisdiction of
organization; (ii) the execution, delivery, and performance of this Agreement
and the other Loan Documents are within such Credit Party’s corporate powers,
have been duly authorized, do not violate such Credit Party’s Organizational
Documents, any material law or material regulation, including without
limitation, any law or regulation relating to occupational health and safety or
protection of the environment, applicable to such Credit Party, or any
indenture, material agreement, or material undertaking to which such Credit
Party is a party or by which such Credit Party or such Credit Party’s property
is bound; (iii) this Agreement and the other Loan Documents to which such Credit
Party is a party constitute valid, binding and enforceable obligations of such
Credit Party in accordance with the terms hereof and thereof, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
moratorium or other similar laws applicable to creditors’ rights generally or by
generally applicable equitable principles affecting the enforcement of
creditors’ rights; (iv) the Credit Parties have no Subsidiaries or other
investments in other Persons, except as set forth on Item 10 of the Schedule;
(v) such Credit Party is in compliance in all material respects with all laws,
rules and regulations applicable to such Credit Party, including laws, rules or
regulations concerning the environment, occupational health and safety and
pensions or other employee benefits; (vi) except as set forth on Item 11 of the
Schedule, there is no litigation or investigation pending against such Credit
Party (or, so far as such Credit Party is aware, threatened) which, if it were
decided adversely to such Credit Party, could reasonably be expected to have a
material adverse effect on such Credit Party and its Subsidiaries, the financial
or operational condition of such Credit Party and its Subsidiaries or their
prospects taken as a whole (taking into account any insurance coverage that has
been acknowledged by the insurer); (vii) other than Indebtedness that is to be
repaid from the proceeds of the first advance hereunder, such Credit Party is
not indebted to any other Person for money borrowed nor has such Credit Party
issued any guaranty of payment or performance by any other Person, except as set
forth on Item 12 of the Schedule; (viii) since the date of the financial
statements of the Credit Parties most recently delivered to Lender, there has
been no material adverse change in the business of the Credit Parties and their
Subsidiaries the financial or operational condition of Credit Parties and their
Subsidiaries or their business prospects, taken as

 

12

 

 



 

--------------------------------------------------------------------------------

a whole; and (ix) each such Credit Party is receiving fair value with respect to
the Loans under this Agreement.

(b)       Title to Assets, Other Collateral Matters. The Credit Parties
represent and warrant to Agent and Lenders that: (i) each Grantor has good and
marketable title to the Collateral as set forth in Item 18 of the Schedule, free
of all Liens except for Permitted Liens, and no financing statement, mortgage,
notice of Lien, deed of trust, security agreement, or any other agreement or
instrument creating or giving notice of any Lien against any of the Collateral
has been signed, authorized or delivered by any Grantor, except in Agent’s (on
behalf of Lenders) favor or with respect to Permitted Liens; (ii) all Equipment
is in good condition and state of repair, ordinary wear and tear excepted and is
currently usable or saleable in the ordinary course of such Grantor’s business;
(iii) all Collateral meets applicable government standards; (iv) in the past
five years, except as set forth on Item 13 of the Schedule (A) such Grantor has
not used any other legal, trade or fictitious names, and (B) such Grantor has
not been a party to any merger or purchased assets from any other Person other
than in the ordinary course of business; (v) each lease or other material
agreement of such Grantor is in full force and effect, enforceable against the
parties thereto and no material default thereunder has occurred and is
continuing; and (vi) each permit, license or approval required for the ownership
or operation of its assets has been obtained by the applicable Grantor and is in
full force and effect, and any waiting periods with respect thereto have
terminated.

(c)       Ownership Structure. Borrower represents and warrant to the Agent and
Lenders that (i) Item 15 of the Schedule accurately describes the ownership of
the Grantors, and (ii) the entities and individual(s) listed on Item 15 of the
Schedule have, directly or indirectly, voting and managerial control of
Borrower.

(d)       Capitalization. Borrower represents and warrants to Agent and the
Lenders that the capitalization of Silverstar Holdings is as set forth on Item
29 of the Schedule.

(e)       Intellectual Property. The Credit Parties represent and warrant to the
Agent and the Lenders that (i) Item 28 of the Schedule sets out a complete and
accurate list of patents, trademarks, trade names and copyrights that each
Grantor owns, is licensed or otherwise has the lawful right to use that is
material to its condition (financial or otherwise) and the conduct of its
business, (ii) each Grantor owns, is licensed or otherwise has the lawful right
to use the permits and other governmental approvals, patents, trademarks, trade
names, copyrights, technology, know-how and processes necessary and sufficient
for the conduct of its business as currently conducted which are material to its
condition (financial or otherwise), operations, performance and prospects, (iii)
there are no claims pending or, to Credit Parties’ knowledge, overtly threatened
that the Grantors are infringing or otherwise adversely affecting the rights of
any Person with respect to such permits and other governmental approvals,
patents, trademarks, trade names, copyrights, technology, know-how and
processes, except for such claims and infringements as do not, in the aggregate,
give rise to any liability on the part of any Grantor, which has or is
reasonably likely to have a material adverse effect on the Grantors, the
financial or operational condition of the Grantors or their prospects, in each
case, taken as a whole, and (iv) the consummation of the transactions
contemplated by the Loan Documents will not impair the Grantors’ ownership for
rights under (or the license or other right to use, as the case may be) any
permits and governmental approvals, patents, trademarks, trade names,
copyrights,

 

13

 

 



 

--------------------------------------------------------------------------------

technology, know-how or processes in any manner which has or is reasonably
likely to have a material adverse effect on the Grantors, the financial or
operational condition of the Grantors, or the prospects thereof.

(f)        Subsidiaries. Each of Empire US and Borrower represents and warrants
to the Agent and to each Lender that it has no Subsidiaries.

(g)       Additional Representations. The Credit Parties represent and warrant
to the Agent and to each Lender that: (i) no Credit Party is engaged as one of
its principal activities in owning, carrying or financing the purchase or
ownership by others of “margin stock” (as defined in Regulation U of the Board
of Governors of the Federal Reserve System); (ii) each Grantor owns no real
property and leases no real property other than as listed on Item 16 of the
Schedule; (iii) a true, correct and complete list of any warehousemen,
processors, consignees or other bailees with possession or control of any
Inventory of any Grantor is set forth on Item 16 of the Schedule; and (iv) a
list and brief description of all bank accounts maintained by each Grantor with
any bank or financial institution is set forth on Item 17 of the Schedule.

(h)       Policy. The Credit Parties represent and warrant that Accounts
constituting Collateral (excluding the EUK Accounts and Accounts under the Atari
Agreement), when generated by actual customer orders, are fully covered and
fully insured under the Policy.

(i)        Accounts Receivable; Credit Notes. The Credit Parties represent and
warrant to the Agent on the Closing Date, and on each date that the Schedules to
Item 18 of the Schedule may be updated in accordance with this Agreement, that:

(i) Item 18 of the Schedule sets forth a complete and accurate list of (1)
invoices issued as of the Closing Date (or the date on which Item 18 of the
Schedule has been updated in accordance with this Agreement) pursuant to the
Atari Agreement (set forth on Schedule III to Item 18 of the Schedule), and (2)
customer orders (set forth on Schedule I on Item 18 of the Schedule) (“Customer
Orders”) existing as of the Closing Date (or the date on which Item 18 of the
Schedule has been updated in accordance with this Agreement) available under the
Borrowing Base, and those which the Credit Parties expect to be in existence and
available under the Borrowing Base (the items set forth on Schedules I and III,
the “Receivables Collateral”);

(ii) (1) each Customer Order listed on Item 18 of the Schedule has been entered
into substantially on the basis of the Credit Parties’ standard contractual
terms of conditions with respect to such purchase orders, (2) none of the
Customer Orders listed on Item 18 of the Schedule shall have been entered into
on a “sale and return” basis, and the Credit Parties covenant that they shall
not enter into purchase orders on a “sale and return” basis, (3) to the extent
that Customer Orders listed on Item 18 of the Schedule are expected to be
available under the Borrowing Base but are not yet in existence, the Credit
Parties covenant that they shall enter into such Customer Orders substantially
on the same contractual terms and conditions as the existing Customer Orders
listed on Item 18 of the Schedule; and (4) no Customer Order is or shall be
subject to any set-off, withholding, or other deductions (other than as provided
for in clause (iii) below);

(iii) no credit note provision for any Customer Order exceeds 15%; and

 

14

 

 



 

--------------------------------------------------------------------------------

(iv) no Customer Order is or shall be subject in any manner to any previous or
future credit note provisions.

In the event that any of the aforementioned representations, warranties and
covenants is inaccurate, in addition to the remedies of the Agent and Lenders
pursuant to Section 13, the relevant Customer Order or invoice shall immediately
cease to be eligible for inclusion in the Borrowing Base.

 

5.

Collateral

(a)       Grant of Security Interest. To induce Lenders to accept this Agreement
and to make loans to Borrower from time to time pursuant to its terms, each
Grantor hereby grants to Agent on behalf of Lenders, a security interest in, and
assigns, mortgages and pledges to Agent on behalf of Lenders, all of such
Grantor’s right, title and interest in and to all of the following property,
whether real or personal, tangible or intangible, now owned or existing or
hereafter acquired or arising (together with the pledge of the Equity Interests
held by Empire Holdings in Empire US pursuant to the Pledge Agreement, the
pledge of the equity interests in the Borrower and Empire Holdings pursuant to
the Debenture, and property of the Grantors subject to the Borrower Control
Agreement and the Control Account, collectively, the “Collateral”):

(i)        all Accounts, contractual rights, Inventory, Goods, General
Intangibles, Negotiable Collateral, and other agreements and all rights title
and interests in and to, and payments under, any of the foregoing which comprise
a portion of, or relate to, the Receivables Collateral;

 

(ii)

all documents, books and records relating to any Collateral;

(iii)      all patents, trademarks, royalty rights, copyrights, technology,
know-how and other intellectual property relating to the Collateral (if any);

(iv)      all other property of such Grantor now or hereafter in the possession
or control of Agent or Lender relating to the Collateral (including cash, money,
credits and balances of such Grantor held by or on deposit with Agent or
Lender);

(v)       (x) all other assets of any Grantor in which a Grantor grants to Agent
or Lender receives a security interest to secure all or part of the Obligations,
or (y) which hereafter come into the possession, custody or control of Agent or
Lenders relating to the Collateral; and

(vi)      all proceeds and products of all of the foregoing in any form,
including amounts payable under any policies of insurance insuring all or any of
the foregoing against loss or damage, all parts, accessories, attachments,
additions, replacements, substitutions and accessions to or for all or any of
the foregoing, all condemnation or requisition payments with respect to all or
any of the foregoing and all increases and profits received from all or any of
the foregoing.

(b)       Obligations. Such grant, assignment, mortgage and transfer is made for
the purpose of securing and the Collateral secures and will continue to secure
all of the Obligations.

 

15

 

 



 

--------------------------------------------------------------------------------

 

6.

Collateral Covenants

(a)       Accounts. Grantors will notify Agent promptly of and settle all
material disputes regarding Accounts, but, after a Default has occurred and is
continuing, if Agent so elects, Agent will have the right at all times and
acting in good faith to settle, compromise, adjust, or litigate all such
material disputes directly with the Person disputing the Account upon such terms
and conditions as Agent deems advisable without incurring liability to any
Grantor for Agent’s performance of such acts. All of Grantors’ books and records
concerning Accounts and a copy of Grantors’ general ledger will be maintained at
the address of each such Grantor specified in Section 16. All Accounts included
on any Borrowing Base Certificate will be, except as indicated on such Borrowing
Base Certificate or subsequently in writing to Lender, bona fide and existing
obligations arising out of the sale of goods and/or the rendering of services by
a Borrower in the ordinary course of such Borrower’s business, owned by and
owing to such Borrower without defense, setoff or counterclaim, and will be
subject to a perfected, first-priority security interest in Lender’s favor and
will be free and clear of all other Liens except Permitted Liens.

(b)       Defense of Title. All Collateral will at all times be owned by a
Grantor, and each Grantor will defend its title to all material items or groups
of items of the Collateral against the claims of third parties, other than
holders of Permitted Liens. Each Grantor will at all times keep accurate and
complete records of the Collateral.

 

(c)

Perfection; Further Assurances.

(i)        Each Grantor will give Agent at least 30 days’ prior written notice
of any change in its name, jurisdiction of organization or organizational
identification number, any change in the location of its principal place of
business or chief executive office, any change in the locations of its Equipment
and any acquisition by a Grantor of any interest in real property.

(ii)       Each Grantor will, at Borrower’s expense, promptly execute and
deliver from time to time at Agent’s request and pay the costs of filing such
additional financing statements, or other evidences of Liens as may be necessary
or desirable to perfect or continue perfection of Agent’s (on behalf of Lenders)
security interest in such Grantor’s property constituting Collateral or, at
Agent’s request, to create and perfect a Lien on newly acquired property.

(iii)      In the event that any Collateral, including proceeds, is evidenced by
or consists of negotiable Collateral, each Grantor shall, immediately upon
written request therefor from Agent, endorse and assign such negotiable
Collateral over to Lenders and deliver actual physical possession of the
negotiable Collateral to Agent on behalf of Lenders to be held as Collateral
hereunder.

(d)       Insurance. The Borrower shall maintain a policy or policies of general
liability insurance and products liability insurance naming Agent on behalf of
the Lenders as additional insured, insuring Borrower and Lenders against any
liability arising from the conduct of Borrower’s business, which insurance shall
be in an amount reasonably acceptable to the Agent,

 

16

 

 



 

--------------------------------------------------------------------------------

but in no event less than that currently maintained by Borrower provided
however, that at the reasonable request of the Agent upon the growth of the
business of the Borrower, the Borrower shall increase the amount of general
liability and products liability insurance. In addition, Borrower shall maintain
a policy or policies of insurance naming Agent on behalf of the Lender as
additional insured and loss payee insuring Borrower’s physical assets against
risk of damage, loss and destruction in accordance with customary industry
standards, in amounts reasonably acceptable to the Agent, but in no event not
less than that currently maintained by Borrower unless consented to by Lenders
and with an insurance company or companies as reasonably approved by Agent. Each
such policy shall provide that it cannot be canceled or materially altered
unless Agent is given at least thirty (30) days’ advance written notice. In
addition, Borrower shall deliver to Agent a copy of the Policy, which shall be
assigned to the benefit of the Agent, on behalf of the Lenders, pursuant to the
Debenture. To the extent eligible, the Borrower shall procure that Accounts
payable to Empire US are added to the Policy, at the expense of the Borrower.

(e)       Financing Statements. Agent on behalf of Lenders may at any time and
from time to time file financing statements, continuation statements and
amendments thereto that describe the Collateral and which contain any other
information required by Part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Each Grantor agrees to furnish any such information to Agent promptly upon
request. Any such financing statements, continuation statements or amendments
may be signed by Agent on behalf of such Grantor or filed by Agent without the
signature of such Grantor and may be filed at any time in any jurisdiction. Each
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
naming such Grantor as the debtor and Agent on behalf of Lenders’ as the secured
party without the prior written consent of Agent, and such Grantor agrees that
it shall not do so without the prior written consent of Agent.

 

(f)

Policy.

(i) The Credit Parties shall cause Agent to be named as a loss payee under the
Policy, with sole first payee rights with respect to the Collateral. To the
extent the Policy is not available for any Account (excluding the EUK Accounts
and Accounts under the Atari Agreement), Borrower shall, at its sole expense,
acquire insurance substantially similar to the Policy, in form and substance
satisfactory to the Agent. The Credit Parties shall use commercially reasonable
efforts to extend the Policy to the EUK Accounts and the Accounts under the
Atari Agreement on commercially reasonable terms.

(ii)       The Credit Parties jointly and severally represent and warrant that
the Credit Parties are currently in compliance in all material respects with the
Policy, and hereby covenant, jointly and severally, that the Credit Parties will
comply in all material respects with all requirements of the Policy, including,
but not limited to (A) reporting in a timely fashion any accounts subject to the
£5,000 Free Reporting Limit (as defined in the Policy), and (B) updating Euler
Hermes in a timely manner of any account which exceeds the £10,000 Discretionary
Limit (as defined in the

 

17

 

 



 

--------------------------------------------------------------------------------

Policy) according to the procedures outlined in the Policy and promulgated by
Euler Hermes from time to time.

(iii)      The Credit Parties further covenant, jointly and severally, that the
Credit Parties shall not extend the terms of any order or account on Schedule 1
to the Borrowing Base (other than the EUK Accounts) in a manner which would
cause such order or account to be uninsured, including, but not limited to,
extending the Maximum Terms of Payment (as defined in the Policy) beyond 30
days.

 

(g)

Control Agreement and Control Account.

(i)        The Credit Parties represent and warrant, jointly and severally, to
the Agent that they have instructed obligors on the Accounts listed on Schedule
I to Item 18 of the Schedule to make all payments with respect to such Accounts
into the Borrower Control Agreement as of the Closing Date.

(ii)       The Credit Parties covenant, jointly and severally, to the Agent that
the Credit Parties shall issue irrevocable instructions in writing to Atari, Inc
within three (3) Business Days of the date of this Agreement, substantially in
the form of Exhibit D hereto (“Irrevocable Instructions”), instructing Atari,
Inc. that all payments relating to the Accounts listed on Schedule III of Item
18 of the Schedule shall be made to the Control Account. The Credit Parties
covenant, jointly and severally, that they shall not issue any subsequent
instructions to Atari, Inc. with respect to the Accounts listed on Schedule III
of Item 18 of the Schedule after the delivery of the Irrevocable Instructions.

(h)       Conditions Subsequent. Borrower covenants to Agent that within ten
(10) Business Days of the Closing Date, Borrower shall deliver to Agent each
form of notice to, and acknowledgement by, a party to a Relevant Contract (as
defined in the Debenture), substantially in the form attached as Schedule 6 to
the Debenture.

 

7.

[Reserved]

 

8.

Negative Covenants

(a)       Mergers; Acquisitions; Sale of Assets. No Grantor will merge or
consolidate with any other Person or sell, transfer, lease, abandon, or
otherwise dispose of all or substantially all of its assets or a significant
portion of any of the Collateral or any interest therein, except that, so long
as no Default has occurred and is continuing, each Grantor may sell Inventory in
the ordinary course of such Grantor’s business. No Grantor shall acquire all or
any material part of the Equity Interests or assets of any person (other than
Inventory or supplies in the ordinary course of business).

(b)       No Debt or Liens; Taxes. No Grantor will obtain from any Person other
than Agent on behalf of Lenders any loans, advances, or other financial
accommodations or Indebtedness of any kind, nor will any Grantor enter into any
direct or indirect guaranty of any obligation of another Person, other than: (i)
the Obligations, (ii) performance and surety bonds in the ordinary course of
business, (iii) customary Indebtedness arising in connection with deposit
accounts, (iv) purchase money Indebtedness not in excess of the amount set forth
on Item 20 of  

 

18

 

 



 

--------------------------------------------------------------------------------

the Schedule , (v) other Indebtedness of any Credit Party not to exceed $250,000
in the aggregate for all parties, provided such Indebtedness is fully
subordinated to the Obligations pursuant to an intercreditor subordination
agreement in form and substance satisfactory to Agent. and (vi) outstanding
Indebtedness of the Credit Parties as of the Closing Date as set forth inItem 12
of the Schedule, provided that such Indebtedness shall not be increased. No
Grantor will permit any of its assets to be subject to any Lien other than
Permitted Liens. Borrower shall pay when due (or before the expiration of any
extension period) any tax or other assessment (including all required payments
or deposits with respect to withholding taxes) with respect to Grantors, other
than taxes or assessments disputed by the Borrower by proper means diligently
pursued and provided that the Borrower maintains reserves in this regard in the
sole, but reasonable, discretion of the Agent. Borrower will, upon request by
Agent, promptly furnish Agent with proof reasonably satisfactory to Agent that
Borrower has made such payments and deposits. In the event that any value added
tax is payable by the Borrower to any governmental authority with respect to any
Receivables Collateral deposited in an account subject to the Borrower Control
Agreement, upon receipt of appropriate documentation by Borrower with respect to
such amounts payable certified by Borrower,  Agent agrees to cooperate with
Borrower in good faith to ensure that Borrower may make such payments when due
and payable, whether by setting aside adequate reserves for Borrower from the
deposit account subject to the Borrower Control Agreement or otherwise.

(c)       No Distributions; No Dividends. No Grantor will retire, repurchase or
redeem any Equity Interests of any Grantor, or other such ownership interest in
the Grantors, nor declare or pay any dividend in cash or other property (other
than additional shares of capital stock or additional ownership interests) to
any owner or holder of any Grantor’s Equity Interests or any other ownership
interest with respect to any Grantor.

(d)       No ERISA Liabilities. Each Credit Party will make timely payments of
all contributions required to meet the minimum funding standards for Borrower’s
employee benefit plans subject to the Employee Retirement Income Security Act of
1974 (as amended, “ERISA”) and will promptly report to Lender the occurrence of
any reportable event (as defined in ERISA) and any giving or receipt by any
Credit Party of any governmental notice (other than routine requests for
information) in respect of any such plan.

(e)       Transactions with Affiliates. No Credit Party will engage in any
transaction with any of its officers, directors, employees, owners or other
Affiliates, except for an “arms-length” transaction on terms no less favorable
to such Credit Party or such Person than would be granted to such Credit Party
or such Person in a transaction with a Person who is not an Affiliate, which
transaction shall be disclosed in a timely manner to Agent prior to the
consummation of the transaction.

(f)        Loans/Investments. No Grantor will make any loans or advances to or
extend any credit to any Person except (i) the extension of trade credit in the
ordinary course of business; and (ii) advances to employees (other than cashless
exercise transactions) not to exceed an aggregate outstanding amount of $25,000
at any one time outstanding for all employees. No Grantor shall purchase,
acquire or otherwise invest in any Person except: (A) as described on Item 10 of
the Schedule; (B) direct obligations of the United States of America maturing
within one year from the acquisition thereof; (C) certificates of deposit issued
by, or investment

 

19

 

 



 

--------------------------------------------------------------------------------

accounts in, banks or financial institutions having a net worth of not less than
$50,000,000; and (D) commercial paper rated A-1 by Standard & Poor’s Ratings
Group or P-1 by Moody’s Investors Service, Inc.

(g)       Capital Expenditures. Grantors shall not make or incur capital
expenditures in excess of the amount set forth on Item 21 of the Schedule in the
aggregate, during any fiscal year.

(h)       Compensation. No Credit Party shall increase the total compensation
paid to any executive or officer (or any of their relatives) of any Credit Party
including salaries, withdrawals, fees, bonuses, commissions, drawing accounts
and other payments, whether directly or indirectly, in money or otherwise,
during any fiscal year of Borrower during the term of this Agreement in an
aggregate amount for all such persons in excess of the limit specified in Item
27 of the Schedule.

(i)        Amendments of Documents. No Credit Party shall materially amend or
modify in any material respect any material Contract except as provided herein,
or any note, instrument or material agreement without the prior written consent
of Agent on behalf of Lenders.

(j)        Amendment of Loan Documents. No Credit Party shall materially amend
or modify any Loan Document except as provided herein, without the prior written
consent of Agent on behalf of Lenders.

(k)       Use of Proceeds. Borrower shall not use the proceeds of the Loans for
any purpose other than (i) first, to fund any actual “Total Prepaid COGS” as set
forth on Item 18 of the Schedule, (ii) to satisfy outstanding royalty
obligations related to the sale of Hello Kitty, (iii) finance the manufacture of
the games listed on Item 18 of the Schedule, and (iv) to fund general working
capital needs of the Borrower, including the costs associated with the due
diligence and documentation of the Loans. After funding the foregoing, the
Borrower may use proceeds for the following:

(A)      San Rio Royalty Stickers. Schedule II lists $329,496 as the total for
“San Rio Stickers (Royalty for HK),” a portion of which is not listed under
specific Customer Names. Schedule II set forth on Item 18 of the Schedule
attached hereto lists the specific purchase orders for the $329,496 total of
these Hello Kitty royalty stickers. Borrower may fund these sticker purchase
subject to presentation of purchase orders satisfactory to Agent.

(B)      Selected Development Costs. Borrower may fund (i) up to $225,540 for
Bugbear, (ii) up to $70,000 for N-Fusion, and (iii) up to $120,000 for Agatsuma
(Learn to Draw) for a total of $415,540. These projects are outlined in
“Schedule IV – Use of Proceeds for extra 250,000 pounds on Cogs Financing” set
forth on Item 18 of the Schedule attached hereto.

 

9.

Reporting and Information.

(a)       Financial Statements. The Borrower will submit to Agent as soon as
available, and in any case not later than thirty (30) days after the end of each
month, a consolidated balance sheet, a detailed statement of profit and loss,
operating statements and a statement of revenues

 

20

 

 



 

--------------------------------------------------------------------------------

and cash flows, in each case prepared in accordance with GAAP by the Borrower’s
chief executive officers or chief financial or accounting officers as presenting
fairly, in accordance with GAAP, the financial condition of Empire UK and its
Subsidiaries as of the last day of such month and the results of operations of
Empire UK and its Subsidiaries for such month and for the portion of the fiscal
year ending with such month. The Borrower will also submit to Agent audited
annual financial statements within ninety (90) days after the end of each fiscal
year, including a balance sheet, the related statement of profit and loss and
stockholders’ equity and a statement of cash flow for Empire UK and its
Subsidiaries, in each case prepared in accordance with the requirements set
forth on Item 22 of the Schedule, provided that the Borrower shall be required
to submit to Agent preliminary unaudited financial statements within forty-five
(45) days after the end of each fiscal year. The Borrower will also submit to
Agent annually within thirty (30) days after the end of each fiscal year, an
annual operating budget and forecasted financial statements for the upcoming
fiscal year with respect to Empire UK and its Subsidiaries, containing a
projected profit and loss statement. Together with each monthly and annual
financial statement, and within forty-five (45) days of the end of each fiscal
quarter, the Borrower will deliver to Agent the certification of the Borrower’s
chief executive officer, chief operating officer or chief financial or
accounting officer in the form of Exhibit B attached hereto to the effect that
the Borrower is in compliance with the terms and conditions of this Agreement,
and setting forth in detail the calculation of all financial covenants, or, if
the Borrower is not in compliance, describing the nature of any noncompliance
and the steps the Borrower is taking or propose to take to remedy the same and
further, with respect to statements of revenues and statements of cash flows, a
comparison with the budget for such period of the current fiscal year and a
description of the variances and the reasons for such variances. The Borrower
shall also submit a copy of each Federal income tax return filed by any Credit
Party within seven (7) business days of the date of such filing and copies of
all filings made by any Credit Party with the Securities and Exchange
Commission, if any, within seven (7) business days of such filings.

(b)       Reports. Concurrent with the execution of this Agreement and when
required pursuant to Item 1 of the Schedule, Borrower shall deliver to Agent a
fully completed Borrowing Base Certificate certified by the Chief Executive
Officer, Chief Operating Officer or Chief Financial Officer of the Borrower as
being true and correct. Concurrent with the delivery of each such Borrowing Base
Certificate, the Borrower shall provide a written report to Agent of all
materially significant disputes and claims, chargebacks, cancellations, together
with sales and other reports relating to the Collateral as reasonably required
by Agent. Borrower shall deliver to Agent within thirty (30) days after the end
of each month a report, reflecting the status as of the end of each month and
certified by the Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer of the Borrower as being true and correct, containing (i) a
current detailed aging, by total and by obligor, of all Borrower’s Accounts, and
(ii) a current detailed aging, by total and by vendor, of Borrower’s accounts
payable, all of which shall be set forth in a form and shall contain such
information as is reasonably acceptable to Agent. At Agent’s request, Borrower
shall deliver such information with respect to the Collateral, the Credit
Parties, or any Credit Party’s business or financial condition as Agent may
reasonably request, including without limitation, material contracts and bank
statements.

 

21

 

 



 

--------------------------------------------------------------------------------

 

10.

Inspection Rights; Expenses; Etc

(a)       Performance by Agent or Lender. Agent on behalf of Lenders may, from
time to time at Agent’s or Lenders’ option, perform any obligation of a Credit
Party hereunder which such Credit Party fails to perform and take any other
action which Agent or Lenders deem necessary for the maintenance or preservation
of any of the Collateral or Agent’s or Lenders’ interest therein, and Borrower
agrees to reimburse Agent immediately on demand for all of Agent’s or Lenders’
reasonable expenses in connection with the foregoing (including, without being
limited to, reasonable fees and expenses of legal counsel), together with
interest thereon at the default rate of interest provided for herein from the
date any such expense is incurred until reimbursed by Borrower.

(b)       Field Examinations; Inspections. Agent on behalf of Lenders shall have
the right without hindrance or delay to conduct field examinations to inspect
the Collateral, each Credit Party’s books and records and all other aspects of
Credit Parties’ businesses; provided that such field examinations shall, except
in the event of a Default that has occurred and is continuing, not occur more
than four times per year. The Borrower agrees to pay for such examinations as
more fully described on Item 24 of the Schedule provided that the aggregate
expense to be incurred by the Borrower under this subsection (c) shall not
exceed $15,000 per annum, except upon the occurrence and during the continuance
of a Default. Agent on behalf of Lenders shall have full access to all records
available to each Credit Party from any credit reporting service, bureau, or
similar service and shall have the right to examine and make copies of any such
records. Agent and Lenders may exhibit a copy of this Agreement to such service
and such service shall be entitled to rely on the provisions hereof in providing
access to Agent on behalf of Lenders as provided herein. Each Credit Party will
assist Agent and Lenders in whatever way as reasonably necessary to make each
such examination. Agent may discuss Credit Parties’ financial condition with the
Credit Parties’ independent accountants without liability to Lenders or such
accountants.

 

11.

Rights of Setoff, Application of Payments, Etc

Agent on behalf of Lenders will be entitled to hold or set off all sums and all
other property of a Credit Party at any time to Credit Parties’ credit or in
Agent’s or Lenders’ possession (or the possession of any of Agent or Lenders’
Affiliates) by pledge or otherwise or upon or in which Agent or Lenders may have
a Lien, as security for any and all of the Obligations. Agent on behalf of
Lenders will have the right and is hereby irrevocably authorized and directed to
charge to Borrower’s loan account the amounts of any and all such Obligations.
Recourse to the Collateral or other security for the Obligations will not at any
time be required and each Credit Party hereby waives any right of marshalling
such Credit Party may have. Credit Parties’ obligations to pay or repay the
Obligations is unconditional. Each Credit Party agrees that Agent, on behalf of
Lenders, may take such action with regard to the custody and collection of
Collateral assigned to Agent on behalf Lenders, as Agent may deem reasonably
necessary. During the continuance of the Default, each Credit Party agrees that
failure to take any action with regard to any given Account will not be
unreasonable until and unless Agent or Lenders receives a written request for
specific action from a Credit Party with regard thereto and fails to respond
thereto within a commercially reasonable time. Each Credit Party irrevocably
waives the right to direct the application of any and all payments and
collections at any time or

 

22

 

 



 

--------------------------------------------------------------------------------

times hereafter received by Agent from or on behalf of a Credit Party, and such
Credit Party hereby irrevocably agrees that Agent or Lenders shall have the
continuing exclusive right to apply and reapply any and all such payments and
collections received at any time or times hereafter by Agent or Lenders or its
agent against the Obligations, in such manner and in such order as Agent on
behalf of the Lenders may deem advisable.

 

 

12.

Attorney-in-Fact

Each Credit Party hereby appoints and constitutes Agent on behalf of Lenders as
such Credit Party’s attorney-in-fact: (a) at any time, (i) to endorse such
Credit Party’s name upon any notes, acceptances, checks, drafts, money orders,
and other evidences of payment that come into Agent’s or Lenders’ possession and
to deposit or otherwise collect the same; (ii) to send verifications of accounts
to obligors; and (iii) to execute in such Credit Party’s name any financing
statements, affidavits and notices with regard to any and all Lien rights; and
(b) while any Default exists, (i) to receive, open, and dispose of all mail
addressed to such Credit Party; (ii) to notify the postal authorities to change
the address and delivery of mail addressed to such Credit Party to such address
as Agent may designate; (iii) to sign such Credit Party’s name on any invoice or
bill of lading relating to the Collateral, on drafts against obligors, and
notices to such Persons; (iv) to sign any agreement or certificate in connection
with any insurance policy of such Credit Party (including any documentation to
receive benefit payments due thereunder or to cancel such insurance policy and
receive a refund of the unearned premium with respect thereto); (v) to do all
other acts and things necessary to carry out this Agreement. All acts of said
attorney-in-fact are hereby authorized, ratified, and approved, and said
attorney-in-fact will not be liable for any errors or mistake of fact or law.
This power, being coupled with an interest, is irrevocable while any of the
Obligations remain unpaid or Lenders have any commitment to any Credit Party
under this Agreement or otherwise.

 

13.

Defaults and Remedies

(a)       Defaults. For purposes of this Agreement, “Default” means the
occurrence of any of the following events:

(i)        non-payment when due of any amount payable on any of the Obligations;

(ii)       failure to perform the agreements set forth in Section 2(e), 6(g),
6(h), or Section 8 hereof, and the covenants contained in Section 6.1, 6.2, 6.4,
6.5 or 6.7 of the Pledge Agreement;

(iii)      failure to perform any agreement or failure to meet any of Borrower’s
or any other Obligor’s obligations contained herein, in any other Loan Document
or in any other agreement out of which any of the Obligations arose, and such
failure continues for fifteen (15) days from the earlier of (x) the date on
which Agent sent written notice to Borrower or any other Obligor of such
failure, or (y) the date on which Borrower or any other Obligor had knowledge
thereof;

(iv)      non-payment when due of the premium on any insurance policy required
to be maintained hereunder which continues for ten (10) days from the earlier of
(x) the date on

 

23

 

 



 

--------------------------------------------------------------------------------

which written notice was sent to Borrower or any other Obligor by any Person
regarding such non-payment, or (y) the date on which Borrower or any other
Obligor had knowledge thereof;

(v)       any statement, representation, or warranty made in writing in this
Agreement, the Schedule hereto any other Loan Document or in any other writing
or statement at any time furnished or made by Borrower or any other Obligor to
Lender proves to have been untrue in any material respect as of the date
furnished or made or deemed furnished or made;

(vi)      if, after the expiration of any applicable notice and/or cure periods
pursuant to the underlying agreement, any Credit Party’s default under any other
agreement for borrowed money in excess of the amount set forth on Item 25 of the
Schedule or any other agreement involving more than the amount set forth on Item
25 of the Schedule,(other than any default under the Atari Agreement which shall
not be subject to such threshold) either of which continues for more than 10
days;

(vii)     (x) suspension of the operation of a Grantor’s present business for
any period, or (y) suspension of the operation of any other Credit Party’s
present business for a period in excess of 30 days;

(viii)    any Credit Party makes an assignment for the benefit of creditors,
makes a conveyance fraudulent as to creditors under any state or federal law, or
a proceeding is instituted by or against any Credit Party alleging that such
Credit Party is insolvent or unable to pay debts as they mature, or any
Bankruptcy Event occurs with respect to any Credit Party pursuant to clause (b)
of the definition of “Bankruptcy Event”;

(ix)      if a Bankruptcy Event pursuant to clause (a) of such definition is
commenced against any Credit Party, and any of the following events occur: (i)
such Credit Party consents to the institution of such Bankruptcy Event, (ii) the
petition commencing such Bankruptcy Event is not timely controverted, (iii) the
petition commencing the Bankruptcy Event is not dismissed within 60 calendar
days of the date of the filing thereof, (iv) an interim trustee is appointed to
take possession of all or any substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of any Credit
Party, or (v) an order for relief shall have been entered therein;

(x)       entry of any judgment in excess of the amount set forth on Item 26 of
the Schedule against any Credit Party or creation, assertion, or filing of any
judgment or tax Lien against the property of any Credit Party, in each case
which remains undischarged or unbonded for 10 days after such entry or filing;

(xi)      Clive Kabatznik ceases to have an active role in the management of the
Borrower, and a replacement reasonably acceptable to the Agent is not appointed
within 120 days of such cessation;

(xii)     transfer of a substantial part (determined by market value) of the
property of any Credit Party;

(xiii)    termination, unenforceability or withdrawal of any guaranty or
validity guaranty for the Obligations, or failure of any Obligor to perform any
of its obligations under

 

24

 

 



 

--------------------------------------------------------------------------------

such a guaranty or validity guaranty or assertion by any Obligor that it has no
liability or obligation under such a guaranty or validity guaranty;

(xiv)    appointment of a receiver for the Collateral or for any other property
in which Borrower has an interest;

(xv)     seizure, attachment, or levy upon any Collateral by any Person other
than the Agent or a Lender;

 

(xvi)

a Change of Control shall occur;

(xvii)   the occurrence of any act, omission, event or circumstance which has or
could reasonably be expected to have a materially adverse effect on any Credit
Party; or

(xviii)  a default by Empire US under the Atari Contract, which is not cured
within the applicable grace or cure period contained therein.

(b)       Remedies. If a Default occurs and is continuing, in each case without
demand or notice to Borrower, any other Obligor or any other Person (unless such
notice is expressly required hereunder or under applicable law):

(i)        Agent may and upon request of a Lender shall, terminate each such
Lender’s portion of the Commitment, if any, to make loans or to extend other
financial accommodations to Borrower, and may declare the entire principal
amount of all Loans outstanding hereunder at the Prepayment Prices set forth in
Section 2(e), all interest thereon, and any unpaid fees and all other
Obligations of any kind or nature to be, and thereupon the same will immediately
become, due and payable in full; and, in the event of a Default described under
Section 13(a)(viii)herein, such termination and acceleration shall automatically
occur without any notice, demand or presentment of any kind.

(ii)       Agent may, and upon request of Lenders shall notify obligors of the
Borrower that the Collateral has been assigned to Lenders and that Lenders have
a security interest therein, collect amounts payable to Accounts of the Borrower
directly, and charge the collection costs and expenses to Borrower’s loan
accounts.

(iii)      Agent may, and upon the request of the Lenders shall take possession
and control or receive assignment of any of the Collateral or other assets of
the Borrower necessary to allow Agent or its agents to continue to support the
business operations of the Borrower, whether owned, controlled or contracted for
by the Borrower or its agents and Borrower, and their agents shall support such
actions directly and indirectly, including by providing knowledge transfer,
operational support and maintenance, including any updates as necessary to
maintain consistency with that level of performance provided prior to any Agent
actions hereunder.

(iv)      Agent may, and upon request of Lenders shall, (A) exercise any of its
remedies under any other Loan Document, (B) apply any cash collateral to the
Obligations (without limiting the foregoing, Agent may instruct any bank or
other financial institution holding any cash, certificate of deposit or other
Collateral to pay over such Collateral to Agent on behalf of Lenders), (C) draw
on any letter of credit issued for the benefit of Agent on behalf

 

25

 

 



 

--------------------------------------------------------------------------------

of Lenders in connection with this Agreement or any other Loan Document and
apply the proceeds thereof to the Obligations and (D) exercise its rights under
any deposit account control agreement with respect to any account of either or
both Borrower, in each case without demand or notice to Borrower or any other
Person.

(v)       Agent may, and upon request of Lenders shall, make such payments and
do such acts as Agent or Lenders consider necessary or reasonable to protect its
security interest in the Collateral. Each Grantor authorizes Agent and Lenders
to enter each premise where any Collateral is located, take, and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest
or compromise any Lien which in Agent or Lenders opinion appears to be prior or
superior to its security interest and to pay all expenses incurred in connection
therewith.

(vi)      As permitted by UCC, Agent may, and upon request of Lenders shall,
ship, reclaim, recover, store, finish, maintain, repair, continue to provides
services required by the underlying contracts relating thereto, prepare for
sale, advertise for sale and sell the Collateral. Any such sale may be either a
public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms. It is not necessary that the Collateral be
present at any such sale.

(vii)     Agent may, and upon request of Lenders shall, without regard to any
waste, adequacy of the security or solvency of any Obligor, apply for the
appointment of a receiver of the Collateral, to which appointment each Grantor
hereby consents, whether or not foreclosure proceedings have been commenced
hereunder or under any other Loan Document and whether or not a foreclosure sale
has occurred.

(viii)    Agent may, at Lenders’ option, exercise any of the remedies available
to Lenders as secured parties under the UCC as in effect in any applicable
jurisdiction, or otherwise available to Agent or Lenders under applicable law.
Each Grantor agrees, upon the occurrence and during the continuance of a
Default, to cease the sale or other disposition of the Collateral, except with
Agent’s prior written consent, and upon Agent’s request to assemble at
Borrower’s expense all the Collateral at a convenient place acceptable to Agent.
Agent may charge to Borrower’s loan account and Borrower will pay Agent upon
demand all costs and expenses, including reasonable attorneys’ fees actually
incurred (including fees of attorneys that are regular salaried employees of
Agent or Lender or any of its Affiliates), in connection with: (A) the
liquidation of any Collateral; (B) obtaining or enforcing payment of the
Obligations; (C) the settlement, adjustment, compromise, or litigation of
disputes with respect to Accounts; or (D) the prosecution or defense of any
action or proceeding either against Agent, Lenders or against Borrower
concerning any matter growing out of or in connection with this Agreement and/or
any Collateral and/or any Obligations. If at any time Agent on behalf of Lenders
pays any state, city, local, federal, or other tax or levy attributable to the
Collateral, Borrower will repay to Agent the amount of tax so paid by Agent.
Each Grantor agrees that Agent may apply any proceeds from disposition of the
Collateral first to satisfy obligations secured by Liens prior to Agent’s
security interest. Borrower will remain liable and will pay on demand any
deficiencies arising upon the liquidation of any Collateral held by Agent.

(c)       Notices. If any notice of intended disposition of the Collateral or of
any other act by Agent is required by law and a specific time period is not
stated therein, such notice, if given

 

26

 

 



 

--------------------------------------------------------------------------------

ten (10) days before such disposition or act, in accordance with the provisions
of Section 16(a), will be deemed reasonably and properly given.

(d)       License. During the continuance of a Default, each Grantor hereby
grants to Agent on behalf of Lenders a license or other right to use, without
charge, such Grantor’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks and advertising matter, or any property
of a similar nature, as it pertains to the Collateral, in completing production
of, advertising for sale and selling any Collateral and Grantors’ rights under
all licenses, and all franchise agreements shall inure to Agent for Lenders’
benefit.

(e)       Remedies Cumulative. Agent’s and Lenders’ rights and remedies under
this Agreement and all other Loan Documents shall be cumulative. Agent and
Lenders shall have all other rights and remedies not inconsistent herewith as
provided under the UCC, by law, or in equity. No exercise by Agent or Lenders of
one right or remedy shall be deemed an election, and no waiver by Agent or
Lenders of any default on Borrower’s part shall be deemed a continuing waiver.
No delay by Agent or Lender shall constitute a waiver, election, or acquiescence
by it.

 

14.

Guaranty

(a)       Guaranty of the Obligations. Subject to the provisions of clause (b),
each Guarantor jointly and severally hereby irrevocably and unconditionally
guaranties to Agent, for the benefit of Lenders, the due and punctual payment in
full of all Obligations of the Borrower when the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

(b)       Payment by Guarantors. Each Guarantor agrees, in furtherance of the
foregoing and not in limitation of any other right which any Agent or any Lender
may have at law or in equity against any Credit Party by virtue hereof, that
upon the failure of Borrower to pay any of the Guaranteed Obligations when and
as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), each Guarantor will upon
demand pay, or cause to be paid, in cash, to Agent for the ratable benefit of
Lenders, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Borrower becoming
the subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against a Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Agent and Lenders as aforesaid.

(c)       Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a Guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

27

 

 



 

--------------------------------------------------------------------------------

(i)        this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of Guarantor and not
merely a contract of surety;

(ii)       Agent may enforce this Guaranty upon the occurrence of a Default
notwithstanding the existence of any dispute between Borrower and any Agent or
any Lender with respect to the existence of such Default;

(iii)      the obligations of a Guarantor hereunder are independent of the
obligations of each other Obligor (including any other Credit Party, as a
Borrower or otherwise), of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against any Guarantor whether or not any
action is brought against Borrower or any of such other Obligors and whether or
not Borrower is joined in any such action or actions;

(iv)      payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(v)       Agent or any Lender, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (1) renew, extend,
accelerate, increase the rate of interest on, subject to the restrictions of
Items 6 and/or 7 of the Schedule or otherwise change the time, place, manner or
terms of payment of the Guaranteed Obligations; (2) settle, compromise, release
or discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (3) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof of the Guaranteed
Obligations; (4) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (5) enforce and
apply any security now or hereafter held by or for the benefit of Agent or any
Lender in respect hereof or the Guaranteed Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that Agent or any
Lender may have against any such security, in each case as Agent or any Lender
in its discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against Borrower or any security for the Guaranteed Obligations;
and (6) exercise any other rights available to it under the Loan Documents; and

 

28

 

 



 

--------------------------------------------------------------------------------

(vi)      this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (1) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (2) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, or any agreement relating to such other guaranty
or security; (3) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(4) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for Indebtedness other than the Guaranteed Obligations) to
the payment of Indebtedness other than the Guaranteed Obligations, even though
Agent or any Lender might have elected to apply such payment to any part or all
of the Guaranteed Obligations; (5) Agent or any Lender’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (6) any failure to perfect or continue perfection of
a security interest in any collateral which secures any of the Guaranteed
Obligations; (7) any defenses, set-offs or counterclaims which Borrower may
allege or assert against Agent or any Lender in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (8) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

(d)       Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Agent and each Lender: (i) any right to require Agent or any Lender, as a
condition of payment or performance by such Guarantor, to (1) proceed against
Borrower, any other Obligor of the Guaranteed Obligations or any other Person,
(2) proceed against or exhaust any security held from Borrower, any such other
Guarantor or any other Person, (3) proceed against or have resort to any balance
of any Deposit Account or credit on the books of Agent or any Lender in favor of
Borrower or any other Person, or (4) pursue any other remedy in the power of
Agent or any Lender whatsoever; (ii) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Borrower or
any other Obligor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Obligor from any cause other than payment in full of the
Guaranteed Obligations; (iii) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (iv) any
defense based upon Agent or any Lender’s errors or omissions in the

 

29

 

 



 

--------------------------------------------------------------------------------

administration of the Guaranteed Obligations, except behavior which amounts to
bad faith; (v) (1) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (2) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (3) any rights to set-offs, recoupments and
counterclaims, and (4) promptness, diligence and any requirement that Agent or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (vi) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
clause (d) and any right to consent to any thereof; and (vii) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate Guarantors or sureties, or which may conflict with the terms
hereof.

(e)       Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and this
Agreement shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Obligor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (ii) any right to enforce, or to participate in, any
claim, right or remedy that Agent or any Lender now has or may hereafter have
against Borrower, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by Agent or any Lender. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and this Agreement shall have terminated, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
Obligor (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
clause (b) of this Section 15. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other Obligor, shall be
junior and subordinate to any rights Agent or any Lender may have against
Borrower, to all right, title and interest Agent or any Lender may have in any
such collateral or security, and to any right Agent or any Lender may have
against such other Obligor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for Agent on
behalf of Lender and shall forthwith be paid over to Agent for the benefit of
Lender to be credited and applied against the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof.

 

30

 

 



 

--------------------------------------------------------------------------------

(f)        Subordination of Other Obligations. Any Indebtedness of Borrower or
any Grantor now or hereafter held by any Guarantor (the “Obligee Grantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Grantor after a Default
has occurred and is continuing shall be held in trust for Agent on behalf of
Lenders and shall forthwith be paid over to Agent for the benefit of Lenders to
be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Grantor under any other provision hereof.

(g)       Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and this Agreement shall have terminated. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

(h)       Authority of Credit Party. It is not necessary for Agent or any Lender
to inquire into the capacity or powers of any Credit Party, directors or any
agents acting or purporting to act on behalf of any of them.

(i)        Financial Condition of Borrower. Any Loan may be made to Borrower
from time to time without notice to or authorization from any Guarantor
regardless of the financial or other condition of Borrower at the time of any
such grant. Neither Agent nor any Lender shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of Agent or any Lender to disclose
any matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by Agent or any Lender.

(j)        Bankruptcy, etc. So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of Agent
acting pursuant to the instructions of Lenders, commence or join with any other
Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against Borrower or any other Obligor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Obligor or by any defense
which Borrower or any other Obligor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

31

 

 



 

--------------------------------------------------------------------------------

Each Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (i) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors, Agent and the Lenders that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve Borrower
of any portion of such Guaranteed Obligations. Guarantors will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar person to pay Agent, or allow the claim of Agent in
respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

In the event that all or any portion of the Guaranteed Obligations are paid by
Borrower, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Agent or any Lender as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

15.       Indemnification. Each Credit Party jointly and severally agrees to
defend, indemnify, and hold harmless Agent, Lender and Agent’s and Lenders’
directors, officers, employees, Affiliates, representatives, attorneys and
agents (each an “Indemnified Person”) from and against any and all penalties,
fines, liabilities, damages, costs, or expenses of whatever kind or nature
asserted against any such Indemnified Person, arising out of, or in any way
related to this Agreement or any other Loan Document, or the transactions
contemplated hereby or thereby, including by reason of the violation of any law
or regulation relating to the protection of the environment or the presence,
generation, disposal, release, or threatened release of any hazardous materials
in connection with any Credit Party’s business on, at or from any property at
any time owned or operated by a Credit Party, including, without limitation,
reasonable attorneys’ and consultants’ fees, investigation and laboratory fees,
court costs, and litigation expenses actually incurred. Notwithstanding the
foregoing, the Credit Parties indemnification of such Indemnified Persons shall
not extend to such Indemnified Persons’ intentional misconduct or acts
constituting gross negligence. The Credit Parties agree to indemnify and hold
Lenders harmless from any claim of compensation payable to any loan broker or
investment banker retained by the Credit Parties or their Affiliates in
connection with the transactions contemplated hereby.

 

16.

General Provisions

(a)       Notices. Except as specifically provided in this Agreement or in any
of the other Loan Documents, all notices and communications hereunder and
thereunder will be in writing or by telephone subsequently confirmed in writing.
Notices in writing will be delivered personally or sent by overnight courier
service, by certified or registered mail, postage pre-paid, or by facsimile
transmission and will be deemed received, in the case of personal delivery, when
delivered; in the case of overnight courier service, on the next Business Day
after delivery to such service; in the case of mailing, on the fourth Business
Day after mailing; and, in the case of

 

32

 

 



 

--------------------------------------------------------------------------------

facsimile transmission, upon transmittal if confirmed by the sender’s facsimile
device; provided that the recipient will be charged with knowledge of the
contents thereof only when such notice is actually received by such party. A
telephonic notice to a party as understood by such party will be deemed to be
the controlling and proper notice in the event of a discrepancy with or failure
to receive a confirming written notice (provided that following receipt of the
confirming notice, the receiving party may not continue to act on its
understanding of the telephonic notice if it conflicts with the written
confirmation but instead immediately shall contact the notice provider to obtain
clarification prior to continuing action with respect to the notice). Notices to
Agent, Lenders or any Credit Party will be sent to the addresses set forth on
Item 30 the Schedule, or any other address for any Credit Party, Lenders or
Agent of which the other is notified by like notice.

(b)       No Waiver. No waiver hereunder will be valid unless in writing signed
by Agent on behalf of Lenders and then only to the extent therein stated. No
delay or failure by Agent on behalf of Lenders in the exercise of any right or
remedy hereunder will operate as a waiver thereof or of Agent’s or Lender’s
right to exercise any other right or remedy.

 

(c)

Time of Essence. Time is of the essence of this Agreement.

(d)       Severability. Wherever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement will be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(e)       Successors and Assigns. Each Credit Party’s, Agent’s and Lenders’
rights and obligations hereunder will inure to the benefit of each Credit
Party’s, Agent’s and Lenders’ respective successors and assigns, provided that
the Credit Parties acknowledge and agree that without Agent’s or Lenders prior
written consent, which may be withheld for any reason or no reason, no Credit
Party may assign its rights or obligations or any part thereof hereunder to any
other Person. Notwithstanding anything herein to the contrary, each Lender may,
without the consent of any Credit Party, grant a security interest in, sell or
assign, grant or sell participations or otherwise transfer all or any portion of
its rights and obligations hereunder to one or more Persons.

(f)        Governing Law; Submission to Jurisdiction; Service; Etc. This
Agreement and the other Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict of law provisions and
principles) of the State of New York. Each Credit Party hereby consents to the
non-exclusive jurisdiction of any United States Federal Court sitting in or with
direct or indirect jurisdiction over the Southern District of New York or any
New York state court located in New York County in any action, suit or other
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents, and each Credit Party irrevocably agrees that all claims and demands
in respect of any such action, suit or proceeding may be heard and determined in
any such court and irrevocably waives any objection it may now or hereafter have
as to the venue of any such action, suit or proceeding brought in any such court
or that such court is an inconvenient forum. Each Credit Party waives personal
service of any and all process upon it and consents that all such service of
process may be made

 

33

 

 



 

--------------------------------------------------------------------------------

by registered mail (return receipt requested) directed to such Credit Party at
its address for notices pursuant to this Agreement, and service so made shall be
deemed to be completed as of the date of delivery as evidenced by the return
receipt or by the returned envelop marked “Refused”. Nothing herein shall limit
the right of Agent or Lenders to bring proceedings against any Credit Party or
any of their Affiliates in the courts of any other jurisdiction. Any judicial
proceeding commenced by any Credit Party against Agent or Lenders or any other
holder of any Obligations, or any Affiliate of Agent or Lenders or any other
holder of any Obligations, involving, directly or indirectly, any matter in any
way arising out of, related to or connected with any Loan Document shall be
brought only in a United States Federal Court sitting in or with direct
jurisdiction over the Southern District of New York or any New York state court
sitting in New York county. Nothing in this Agreement shall be deemed or operate
to affect the right of the Agent or Lenders to serve legal process in any other
manner permitted by law or to preclude the enforcement by Agent or Lenders of
any judgment or order obtained in such forum or the taking of any action under
this Agreement to enforce same in any other appropriate forum or jurisdiction.

(g)       Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH CREDIT PARTY, AGENT AND LENDERS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE OBLIGATIONS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY PARTY’S ACTIONS IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF. EACH CREDIT PARTY, AGENT AND
LENDERS ACKNOWLEDGE THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH
THE BENEFIT OF ADVICE OF COUNSEL OF ITS CHOOSING.

(h)       Expenses. The Borrower shall pay on demand all of Agent’s and Lenders’
reasonable costs and expenses in connection with underwriting and performing due
diligence with respect to the transactions contemplated hereby and the
preparation, reproduction, execution, delivery, and administration of this
Agreement, and all such costs and expenses of Agent and Lenders in connection
with the enforcement hereof, including the reasonable fees and out-of-pocket
expenses of Agent and Lenders’ counsel actually incurred, in each case whether
incurred on, prior or subsequent to the Agreement Date. In addition, the
Borrower shall pay any and all stamp and other taxes and recording and filing
fees payable in connection with the execution and delivery of all other
instruments and documents to be delivered hereunder. Such amounts may be charged
by Agent and Lenders to Borrower’s account as one or more loans hereunder. All
provisions in this Agreement providing for the payment or reimbursement of Agent
and Lenders’ attorneys’ fees and expenses include, without limitation, such fees
and expenses incurred pursuant to or in connection with proceedings brought
under 11 U.S.C., the Federal Bankruptcy Code.

(i)        Execution in Counterparts; Execution by Fax; Waiver of Acceptance.
This Agreement may be executed in separate counterparts, all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement or any other Loan

 

34

 

 



 

--------------------------------------------------------------------------------

Document by facsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement or such other
Loan Document. Any party delivering an executed counterpart of this Agreement or
any other Loan Document by facsimile or electronic mail shall deliver an
original executed counterpart of this Agreement or such other Loan Document, but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement or such other
Loan Document. To the fullest extent permitted by applicable law, each Credit
Party waives notice of Lenders’ acceptance of this Agreement and the other Loan
Documents.

(j)        Entire Agreement. This Agreement and the other Loan Documents embody
the entire agreement and understanding among Agent, Lenders, and the Credit
Parties and supersede all prior agreements and understandings relating to the
subject matter hereof.

(k)       Construction. The provisions of this Agreement were negotiated by the
parties hereto and this Agreement shall be deemed to have been drafted by all of
the parties hereto.

(l)        Publication. The Credit Parties grant Agent and/or Lenders permission
to use each Credit Party’s name, the amounts of the Loans, and general
information on the purpose of the Loans in advertising and promotional materials
(in any media, including electronic); provided, however, that Agent and/or
Lenders shall not disclose confidential, proprietary or financial information
regarding any Credit Party in such materials, without such Person’s prior
consent. Subject to the requirements of law, the Credit Parties shall not make
public disclosure of any proposal by the Agent without the consent of the Agent.

(m)      Joint and Several Liability. The obligations of the Credit Parties
hereunder and under the other Loan Documents shall be joint and several, and as
such, each Credit Party shall be liable for all of the Obligations hereunder and
under the other Loan Documents.

(n)       Breakup Fee. If Borrower does not draw down Loans in an aggregate
amount equal to at least $1,000,000 due to the receipt of funds from an
extraordinary transaction (including, but not limited to, (i) a sale of some or
a significant portion of the Borrower, Empire US and/or Silverstar Holdings, or
(ii) obtaining similar financing from a source other than Agent), Borrower shall
pay to Agent, immediately upon the occurrence of such extraordinary transaction,
a cash fee of $350,000.

Notwithstanding the foregoing, if Borrower does fund the Loan, and if Agent
proposes to a new loan facility (substantially as outlined in the September 9,
2008 Term Sheet) within 15 business days of the Closing Date, and if Borrower
does not sign the term sheet for such new loan for any reason (other than it
materially deviates from the September 9, 2008 Term Sheet) within 15 business
days after Agent’s proposal, Borrower shall pay to Agent immediately thereupon a
cash fee of $350,000.

(o)       Right of First Refusal. In the event that Borrower seeks additional
financing during the term of this Agreement, the Borrower shall provide written
notice to the Agent describing the proposed terms of such financing prior to
entering into a financing commitment with any other lender (the “Additional
Financing Notice”). Agent shall have fifteen (15) days from receipt of the
Additional Financing Notice to inform the Borrower in writing that the

 

35

 

 



 

--------------------------------------------------------------------------------

Lenders wish to negotiate the extension of additional financing to Borrower on
similar terms and conditions as those stipulated in the Additional Financing
Notice. If the Agent so informs the Borrower, the Borrower and Lenders shall
negotiate the terms of the additional financing in good faith accordingly. If
the Agent fails to contact the Borrowers within 15 days from receipt of the
Additional Financing Notice, or the Agent indicates the Lenders are unwilling to
extend additional financing to the Borrower, then the Borrower may negotiate
such terms with any other lenders.

 

17.

Agent

(a)       Appointment. Each Lender hereby designates and appoints Full Circle as
its agent under this Agreement and the Loan Documents, and each Lender hereby
irrevocably authorizes Agent to take such action or to refrain from taking such
action on its behalf under the provisions of this Agreement and the Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Loan Documents on behalf of Lenders. The provisions of
this Section 17 are solely for the benefit of Agent and Lenders and neither
Borrower nor any Obligor shall have any rights as a third party beneficiary of
any of the provisions hereof. In performing its functions and duties under this
Agreement, Agent shall act solely as an administrative representative of Lenders
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for Lenders, Borrower or any
Obligor. Agent may perform any of its duties hereunder, or under the Loan
Documents, by or through its agents or employees.

(b)       Reliance. Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, telex, telecopy or telegram)
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the Loan Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it. Agent shall be entitled to
rely upon the advice of legal counsel, independent accountants, and other
experts selected by Agent in its sole discretion.

(c)       Full Circle Individually. With respect to the Loans made by it, Full
Circle shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender. The terms "Lenders" or any similar terms shall,
unless the context clearly otherwise indicates, include Full Circle in its
individual capacity as a Lender. Full Circle may lend money to, and generally
engage in any kind of banking, trust or other business with any party hereto as
if it were not acting as Agent pursuant hereto.

 

(d)

Successor Agent

(1)       Resignation. Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least thirty (30)
Business Days’ prior written notice to Borrower and the Lenders. Such
resignation shall take effect upon the

 

36

 

 



 

--------------------------------------------------------------------------------

acceptance by a successor Agent of appointment pursuant to clause (2) below or
as otherwise provided below.

(2)       Appointment of Successor. Upon any such notice of resignation pursuant
to clause (d)(1) above, Lenders shall, upon receipt of Borrower’s prior consent
which shall not unreasonably be withheld, appoint a successor Agent. If a
successor Agent shall not have been so appointed within said thirty (30)
Business Day period, the retiring Agent, upon notice to and with the consent of
Borrower (such consent not to be unreasonably withheld or delayed), shall then
appoint a successor Agent who shall serve as Agent until such time, as Lenders,
upon receipt of Borrower’s prior written consent which shall not be unreasonably
withheld, appoint a successor Agent as provided above.

(3)       Successor Agent. Upon the acceptance of any appointment as Agent under
the Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents.

(e)       Confirmation of Authority; Execution of Releases. Without in any
manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders, each Lender agrees to confirm in writing,
upon request by Borrower the authority to release any property covered by this
Agreement or the Loan Documents. So long as no Default is then continuing, upon
receipt by Agent of confirmation from the Lenders, of its authority to release
any particular item or types of property covered by this Agreement or the Loan
Documents, and upon at least five (5) Business Days prior written request by
Borrower, Agent shall (and is hereby irrevocably authorized by Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to Agent for the benefit of Lenders herein or pursuant hereto upon such
Collateral; provided, however, that (i) Agent shall not be required to execute
any such document on terms which, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of any Credit Party, in respect of), all interests retained by
any Credit Party, including, without limitation, the proceeds of any sale, all
of which shall continue to constitute part of the property covered by this
Agreement or the Loan Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

37

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Credit Parties, the Agent and Lenders have
executed this Agreement as of the day and year first above written.

 

BORROWER:

 

EMPIRE INTERACTIVE EUROPE LIMITED

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

[Signature page to Loan, Guaranty and Security Agreement]

 

 

 

 

 

38

 

 



 

--------------------------------------------------------------------------------

 

 



GUARANTOR:

 

EMPIRE INTERACTIVE, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

[Signature page to Loan, Guaranty and Security Agreement]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



GUARANTOR:

 

SILVERSTAR HOLDINGS, LTD.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

[Signature page to Loan, Guaranty and Security Agreement]

 

 

 

 

 

 

--------------------------------------------------------------------------------



GUARANTOR:

 

EMPIRE INTERACTIVE PLC

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

[Signature page to Loan, Guaranty and Security Agreement]

 

 

 

 

 

--------------------------------------------------------------------------------



GUARANTOR:

 

EMPIRE INTERACTIVE HOLDINGS LIMITED

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

[Signature page to Loan, Guaranty and Security Agreement]

 

 

 

 

 

--------------------------------------------------------------------------------

 

AGENT AND LENDER:

 

FULL CIRCLE PARTNERS, LP

By its Investment Manager

FULL CIRCLE FUNDING, LP

By its Managing Partners

 

By:

 

 

Name: Robert A. Blum

 

Title: Managing Partner

 

By:

 

 

Name: John E. Stuart

 

Title: Managing Partner

 

 

 

 

 

 

[Signature page to Loan, Guaranty and Security Agreement]

 

 

 



 

 

--------------------------------------------------------------------------------

 

SCHEDULE

This Schedule is a part of the foregoing LOAN, GUARANTY AND SECURITY AGREEMENT
(the “Agreement”) is entered into as of this 7th day of November, 2008 among
Empire Interactive Europe Limited (“Empire Europe”), a company organized under
the laws of England (“Empire Europe” or “Borrower”), Empire Interactive, Inc., a
company incorporated under the laws of Maryland (“Empire US”), Silverstar
Holdings, Ltd., a company organized under the laws of Bermuda (“Silverstar
Holdings”), Empire Interactive Holdings Limited, a company organized under the
laws of England (“Empire Holdings”), and Empire Interactive Plc, a company
organized under the laws of England (“Empire UK”) as Guarantors thereunder, and
Full Circle Partners, LP, a Delaware limited partnership (“Full Circle”), as a
Lender and Agent for the Lenders party thereto from time to time (in such
capacity, “Agent”).

1)

Borrowing Base

 

Borrowing Base
Availability:

The borrowing base (“Borrowing Base”) shall be equal to the greater of (i) 85%
of selected actual accounts receivable of Empire-UK (“Eligible UK A/R”), or (ii)
100% of selected actual manufacturing costs of Empire-UK, including selected
actual costs of royalty stickers for Hello Kitty (“Eligible COGS”); plus 70% of
selected actual accounts receivable of Empire-US (“Eligible US A/R”).

 

A minimum availability under the Borrowing Base of $1.0 million is required on
the initial funding date.

 

The exchange rates used for these calculations, based on prevailing rates as of
November 5, 2008 are: £:$ of 1.00:1.58 and €:£ of 1.00:0.81.1 Calculations may
vary slightly due to rounding.

 

Eligible UK A/R includes:

 

1. 100% of the accounts receivable (not the purchase order) generated from
“Total Revenue Actual Orders – COGS Required” (the “UK A/R”), which are
anticipated to be approximately equal to the “Total Revenue Actual Orders” (the
“UK POs”) on “Schedule I – UK COGS FUNDING” attached hereto (“Schedule I”). For
example, for any given item listed on Schedule I, its UK A/R is only generated
after the corresponding product is manufactured and shipped pursuant to its UK
PO. For example, if an item is listed now as a component of “COGS Required”,
then there is no UK A/R available yet for the calculation of its Eligible UK
A/R.

 

2. less, 100% of the aggregate of UK A/R for all orders from EUK (“EUK A/R”);
provided, however, that if any of the EUK A/R is covered under the A/R Insurance
Policy (as defined below), then any such EUK A/R will be included in item 1
above.

 

3. less, 15% of the sum of amount of item 1 above to account for the credit note
provisions pursuant to the associated customer orders on Schedule I.

 

_________________________

1  Note that the €:£exchange rate used for calculating Schedule I is 1:0.78,
based on prevailing exchange rates as of November 7, 2008.

 

1

 



 

--------------------------------------------------------------------------------

 

 

 



 

For the avoidance of doubt, Eligible UK A/R based on Schedule I as of the date
hereof is:

 

Total UK
A/R                                                                                 

Less: Uninsured EUK
A/R                                                             

Less: 15% of Total (excl. Uninsured EUK A/R)                          

Total Eligible UK A/R                                                     

Availability                                                                                                       

Total Available UK A/R Borrowing Base                              

$                   0
$                   0
$                   0
$                   0
               85%
$                   0

 

Eligible COGS includes:

 

1. 100% of “Total Revenue Actual Orders – COGS Required” on Schedule I.

 

2. 100% of the “Qty” of “SanRio Royalty Stickers – Order to be placed to cover
full UK stock requirement together with all foreign stock” as listed on
Schedule I (150,945 as of the date hereof) multiplied by the “Average Royalty”
(€1.69, or $2.17), or $326,943 as of the date hereof (“Actual HK Stickers”).

 

For the avoidance of doubt, Eligible COGS based on Schedule I as of the date
hereof is:

 

Total Revenue Actual Orders – COGS Required 

Plus: Actual HK Stickers 

Total Eligible COGS 

Availability

Total Available Eligible COGS 

 

$     963,531
$     326,943
$  1,290,474
           100%
$  1,290,474

Eligible US A/R includes:

 

 

1. 100% of “End Nov minus 20% reserve” on Schedule III – Atari Estimated Net
Receipts” attached hereto (“Schedule III”).

 

 

For the avoidance of doubt, Eligible US A/R based on Schedule III as of the date
hereof is:

 

 

“Total End
Nov”                                                                               

Less: “minus 20% reserve”                                                       

Total Eligible US
A/R                                                            

Availability                                                                                            

Total Available US A/R Borrowing Base                            

 

$   1,208,878
$      872,960
$      335,918
              70%
$      235,143

 

Summary:

 

 

As of the date hereof, the Borrowing Base is:

 

 

The greater of :

 

 

 

2

 

 

--------------------------------------------------------------------------------

 

 

 

 

A. 85% of $0 of Eligible UK A/R   

or B. 100% of $1,290,474 of Eligible COGS  

Therefore, the UK portion is:   

Plus: 70% of $335,918 of Eligible US A/R  

Total Borrowing Base:   

 

$                0
$  1,290,474
$  1,290,474
$     235,143
$  1,525,617

 

Borrower may update Schedules I and III between now and December 15, 2008
(unless extended by Lender) to reflect the conversion of “expected” orders to
“actual” orders; provided, however, that Borrower must present any new actual
customer orders in a form satisfactory to Lender; provided, however, that any
update to Schedule III does not result in the amount of the “Total End Nov minus
20% reserve” becoming less than $335,918. No other changes to Schedules I and
III are permitted unless Lender consents in writing. Each updated Schedule I and
III will then be used to calculate an updated Borrowing Base.

 

 

Borrower may request advances at its discretion so long as no Default has
occurred and sufficient availability exists under the Borrowing Base.

 

 

Borrower must submit a Borrowing Base Certificate in a form acceptable to Lender
no later than 11:00 a.m. (New York time) on any day Borrower requests an
Advance, but in no event less than once per month.

 

 

 

2)

Permitted Liens

 

3)

Persons Authorized to Request Loans

 

Name:

Title:

Clive Kabatznik

Director

 

4)

[Reserved]

5)

[Reserved]

6)

Interest Rate:

Base Rate plus 1050 basis points (10.50%, or the “Interest Margin”)

7)

Default Margin:



 

5%



 

8)

Fees:

1.          Origination Fee. In consideration of Lenders structuring, approving
and committing to this Agreement, and for services by Lenders in connection with
Lenders continuing administration of the Loans, but without affecting Borrower’s
obligation to reimburse Lenders for costs associated with this Agreement and the
transactions contemplated hereby as provided elsewhere in this Agreement,
Borrower agrees to pay a Closing Fee to Agent for the benefit of the Lenders
equal to 2.00% of $2,100,000 shall be

 

 

3

 

 



 

--------------------------------------------------------------------------------

 

due and payable on the Agreement Date, regardless of whether all of the
Commitment is borrowed at closing. The Origination Fee will be credited against
any origination fee payable in connection with any additional financing with
Agent within six (6) months of the Agreement Date.

2.          Collateral Monitoring Fee. A collateral monitoring fee equal to
$10,000 shall be paid at closing.

3.          Unused Line Fee. Borrower shall pay an unused line fee on the unused
amount of the Commitment in an amount equal to 0.25% per quarter, charged
monthly in arrears.

All of the foregoing fees in this Item 8 constitute compensation to Agent for
the benefit of Lenders for services rendered and are not interest or a charge
for the use of money. Each installment of such fees shall be fully earned when
due and payable and shall not be subject to refund or rebate.

9)

Organizational Information

Bermuda

Silverstar Holdings, Ltd.

Registration No.

21106

England & Wales.

 

Silverstar Acquisitions Plc

 

Registration No.

05976884

 

Empire Interactive Holdings Limited

 

Registration No.

03531020

 

Empire Interactive Plc

 

Registration No.

2453777

 

Empire Interactive Europe Limited

 

Registration No.

02172439

 

Maryland, USA

 

Empire Interactive, Inc.

 

Registration No.

52-1842466

 

4

 

 



 

--------------------------------------------------------------------------------

 

 

10)

Subsidiaries and Investments in Other Persons:

Other subsidiaries of Silverstar Holdings, Ltd. (other than the Credit Parties):

Silverstar Holdings, Inc.; First South Africa Management, Corp.; First South
African Holdings, Ltd.; Strategy First, Inc.

Silverstar Acquisitions Plc has loaned $7,721,670 to Empire Interactive, Europe
Limited

Silverstar Holdings, Ltd. has loaned $1,335,000 to Strategy First, Inc.

Silverstar Holdings, Ltd. has an investment in Magnolia Broadband, Inc. in the
amount of$3,100,000

11)

Pending Litigation:

In August 2007, Empire Interactive Europe Limited (“Empire”) was served with a
lawsuit brought by a former distributor in Portugal. The lawsuit claims that
Empire had no right to utilize other distributors in Portugal and seeks 630,000
Euros in damages. Empire believes this claim has no merit as its distribution
agreements are tailored for individual products only and do not give blanket
distribution rights to outside distributors. Empire has moved to dismiss the
claim. A hearing is scheduled for November 2008.

In August 2008 Silverstar Holdings, Ltd.’ssubsidiary, Silverstar Acquisitions
Plc, received a demand notice from Ian Higgins and Simon Jeffrey for payment of
approximately £180,000 ($340,000) in additional punitive interest in regards to
the payment of their loan notes which were fully discharged in November 2007.
The claim relates to penalty interest for an alleged failure to make timely
payment on the amounts owed to them. Silverstar Holdings, Ltd. disputes the fact
that these payments were late. Furthermore, Silverstar Holdings, Ltd.’s counsel
has advised it that a penalty claim of this nature is unenforceable under
English law. No legal papers have been received in this matter. However, should
Silverstar Holdings, Ltd. need to respond to a legal claim, it will vigorously
defend itself in this regard.

12)

Existing Debt and Guarantees:

Silverstar Holdings, Ltd. -- $8.9 million of convertible debentures; $1.4
million due April 2010 and $7.5 million due March 2012.

Empire Interactive Europe Limited -- £900,000 line of credit from Barclays Bank
being renewed currently on a monthly basis.

Silverstar Acquisitions Plc has loaned $7,721,670 to Empire Interactive Europe
Limited

Silverstar Holdings, Ltd. has loaned $1,335,000 to Strategy First, Inc.

5

 

 



 

--------------------------------------------------------------------------------

 

 

Silverstar Holdings, Ltd. has guaranteed the lease obligation of Empire
Interactive Europe in the amount of approximately £769,000

Silverstar Holdings, Ltd. has guaranteed payments to Sonopress on behalf of
Empire Interactive Europe in the amount of approximately £180,000.

 

13)

Prior Legal Names: NA

Prior or Current Trade or Fictitious Names:

Empire Interactive, PLC -- Empire Interactive Europe, Ltd -- Empire Interactive,
Inc – Empire Interactive Holdings, Ltd

 

Purchases outside the ordinary course of Business:

NA

14)

Locations of Collateral:

77 Muswell Hill, London N10 3PJ, United Kingdom

15)

Ownership Structure:

Silverstar Holdings, Ltd. owns 100% of Silverstar Acquisitions, Plc, which in
turn owns 100% of Empire Interactive, Plc. Empire Interactive, Plc owns 100% of
Empire Interactive Holdings Limited and 100% of Empire Interactive Europe
Limited. Empire Interactive Holdings Limited owns 100% of Empire Interactive,
Inc.

16)

Owned or Leased Real Property:

All warehousemen, processors, consignees or other bailees with possession or
control of any Inventory:

77 Muswell Hill, London N10 3PJ, United Kingdom

Calle Can Pere Miret, 23 Las Colinas, Olivella 08818, Barcelona, Spain

 

9442 Capital of Texas Highway, North, Plaza 1, Suite 500, Austin, TX 78759,
United States

 

68/70 Boulevard Richard Lenoir 7501, Paris, France

 

Grimm 14, 20457 Hamburg, Germany

 

6

 

 



 

--------------------------------------------------------------------------------

 

 

 

17)

Bank Accounts:

The Credit Parties maintain the following bank accounts:

 

 

Empire Interactive Plc

 

Barclays Bank PLC

1250 High Road, Whetstone, London N20 0PB

 

Sterling Current Account

 

Account Number

70623911

 

Sort Code

20-95-61

 

Empire Interactive Europe Limited

 

Barclays Bank PLC

1250 High Road, Whetstone, London N20 0PB

 

Sterling Current Account

 

Account Number

90349836

 

Sort Code

20-95-61

 

IBAN

GB12 BARC209561 90349836

 

SWIFT Code

BARCGB22

 

Euro Currency Account (1)

 

Account Number

85032322

 

Sort Code

20-95-61

 

Euro Currency Account (2)

 

Account Number

53583466

 

Sort Code

20-95-61

 

IBAN

GB16 BARC209561 53583466

 

SWIFT Code

BARCGB22

 

US Dollar Currency Account (1)

 

Account Number

86459255

 

Sort Code

20-95-61

 

IBAN

GB34 BARC209561 86459255

 

SWIFT Code

BARCGB22

 

US Dollar Currency Account (2)



 

Account Number

55732866





 

Sort Code

20-95-61



 

7

 

 



 

--------------------------------------------------------------------------------



Empire Interactive, Inc.

 

Bank of America

345 Montgomery Street, San Francisco, CA 94104, USA

 

US Dollar Account

 

Account Number

0033835624

 

Routing Code

026009593

 

 

18)

Receivables Collateral

Schedule I, II and III attached hereto

 

19)

[Reserved]

 

20)

[Reserved]

 

21)

[Reserved]

 

22)

[Reserved]

 

23)

[Reserved]

 

24)

Field Examinations:

Borrower agrees to pay to Agent its customary fees and disbursements relating to
field examinations of the Collateral, any Credit Party’s business and books and
records, which, as of the Agreement Date, are $1,000 per examiner per day plus
all of the out-of-pocket examination costs and travel and other expenses
reasonably incurred by such examiners.

 

25)

Cross Default Amount:

$100,000

26)           Judgment Cross Default Amount:

$100,000

8

 

 



 

--------------------------------------------------------------------------------

 

 

27)

Compensation:

No increase in compensation shall be permitted.

 

28)

Intellectual Property:

See attached two documents on trade marks

29)

Silverstar Holdings, Ltd. Capitalization

See attached document,

 

9

 

 



 

--------------------------------------------------------------------------------

30)

Notice Addresses:

If to Borrower:

77 Muswell Hill, London N10 3PJ, United Kingdom

Attention: Clive Kabatznik

Facsimile No.:44-20-8343-7447

 

With a copy to:

Olswang

90 High Holborn, London WC1V 6XX

 

Attention: Tony Leifer

Facsimile No.:44-20-7067-3999

 

If to Silverstar Holdings:

Silverstar Holdings, Ltd.

1900 Glades Road, Suite 435, Boca Raton, Florida

Attention: Clive Kabatznik

Facsimile No.:(561) 479-0757

 

With a copy to:

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-0700

Attention: Michael A. Karpen

Facsimile No.: (212) 704-5949

 

If to Empire Holdings:

Empire Interactive Holdings Limited

77 Muswell Hill, London N10 3PJ

United Kingdom

Attention: Clive Kabatznik

Facsimile No.:44-20-8343-7447

 

 

With a copy to:

Olswang

90 High Holborn, London WC1V 6XX

 

Attention: Tony Leifer

Facsimile No.:44-20-7067-3999

 



If to Empire UK:

Empire Interactive Plc



77 Muswell Hill, London N10 3PJ

United Kingdom

Attention: Clive Kabatznik

Facsimile No.:44-20-8343-7447

 

10

 

 



 

--------------------------------------------------------------------------------

 



 

With a copy to:

Olswang

90 High Holborn, London WC1V 6XX

 

Attention: Tony Leifer

Facsimile No.:44-20-7067-3999

 

If to Agent:

Full Circle Partners, LP

800 Westchester Avenue

Suite S-620

Rye Brook, NY 10573

Attention: John Stuart

Facsimile No.: (203) 286-1445

With a copy to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020-1104

Attention: James T. Seery

Facsimile No.: (212) 884-8530

If to Lenders:

Full Circle Partners, LP

800 Westchester Avenue

Suite S-620

Rye Brook, NY 10573

Attention: John Stuart

Facsimile No.: (203) 286-1445

With a copy to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020-1104

Attention: James T. Seery

Facsimile No.: (212) 884-8530

 

 

11

 

 



 

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING BASE CERTIFICATE

[To Be Provided On Borrower’s Letterhead]

____________, 200_

Full Circle Partners, LP

800 Westchester Avenue

Suite S-620

Rye Brook, NY 10573

Attention: John Stuart

 

The undersigned, the _________________________ of Empire Interactive Europe
Limited, a company organized under the laws of England (“Empire Europe” or
“Borrower”) and Empire Interactive, Inc., a corporation incorporated under the
laws of Maryland (“Empire US”) gives this certificate to Full Circle Partners,
LP, a Delaware general partnership (“Full Circle”), in accordance with the
requirements of that certain Loan, Guaranty and Security Agreement (the “Loan
Agreement”) entered into as of the 7th day of November 2008 among the Borrower,
Silverstar Holdings, Ltd. a company organized under the laws of Bermuda, Empire
Interactive Plc, a company organized under the laws of England, and Empire
Interactive Holdings Limited, a company organized under the laws of England,
each a guarantor thereunder, and Full Circle as a Lender, and Agent for the
Lenders.

Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.

Set forth on Appendix 1 attached hereto is a true, accurate, and complete
calculation with respect to the Borrowing Base under the Loan Agreement.

 

Yours truly,

 

 

By:

Name:

Title:

 

 

By:

Name:

Title:

 

 

 

EXHIBIT A TO LOAN, GUARANTY AND SECURITY AGREEMENT

 

 

 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

[To Be Provided On Borrower’s Letterhead]

__________________, 200_

Full Circle Partners, LP

800 Westchester Avenue Suite S-620

Rye Brook, NY 10573

Attn.: John Stuart

I, _________________________, do hereby certify that I am the duly qualified and
elected _____________ of Empire Interactive Europe Limited, a company organized
under the laws of England (the “Company”) and that, as such, I have access to
the Company records, am familiar with the matters certified herein, and am
authorized to execute and deliver in the name of, and on behalf of, the Company,
and not in any individual or personal capacity, this certificate (this
“Certificate”) pursuant to that certain Loan, Guaranty and Security Agreement,
dated as of November 7, 2008 (the “Loan Agreement”), by and among the Company,
Silverstar Holdings, Ltd., Empire Interactive Plc, Empire Interactive, Inc., and
Empire Interactive Holdings Limited, each a guarantor thereunder, and Full
Circle Partners, LP, as a lender and agent for the lenders party thereto from
time to time. Capitalized terms used in this Certificate and not defined herein,
have the respective meanings ascribed thereto in the Loan Agreement.

1.         As of the date hereof, with respect to Sections 13(a)(i) through
13(a)(xvii), inclusive, no Default has occurred and is continuing, other than:
________________________ [if none, so state];

2.         As of the date hereof, the Company is current in all material
respects their payment of all accrued rent and other charges to Persons who own
or lease any premises where any of the Collateral is located, and, to the
knowledge of the Company after reasonable inquiry there are no pending disputes
or claims regarding the Companies’ failure to pay or delay in payment of any
such rent or other charges.

 

 

EXHIBIT B TO LOAN, GUARANTY AND SECURITY AGREEMENT

 

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate, in the name of,
and on behalf of, the Companies as of the date first above written.

 

 

EMPIRE INTERACTIVE EUROPE LIMITED

 

 

 

By: _________________________

 

Name:

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF NOTE

 

New York, New York

November 7, 2008

 

FOR VALUE RECEIVED, the undersigned, Empire Interactive Europe Limited, a
company organized under the laws of England (a “Borrower”), hereby promises to
pay to the order of Full Circle Partners, LP (“Holder”) the principal sum of Two
Million One Hundred Thousand and 00/100 ($2,100,000.00) Dollars in accordance
with that certain Loan, Guaranty and Security Agreement, dated as of November 7,
2008 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan Agreement,” the terms defined
therein being used herein as therein defined), among the Borrower, Silverstar
Holdings, Ltd., a company organized under the laws of Bermuda, Empire
Interactive PLC, a company organized under the laws of England, and Empire
Interactive Holdings Limited, a company organized under the laws of England
(each a “Guarantor”), and Holder, as a Lender and agent for the Lenders party
thereto from time to time (in such capacity, the “Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of
$2,100,000 from the date of the Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Loan
Agreement. All payments of principal and interest shall be made to the Agent for
the account of Holder in immediately available funds at the Agent’s principal
place of business. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Loan Agreement.

 

This Note is one of the Notes referred to in the Loan Agreement, is entitled to
the benefits thereof, may be prepaid in whole or in part subject to the terms
and conditions provided therein and is secured by the Collateral as provided for
in the Loan Agreement and the Loan Documents. Upon the occurrence and
continuation of one or more of the Defaults specified in the Loan Agreement, all
amounts then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable as provided in the Loan Agreement. Each Loan made by
the Lenders shall be evidenced by one or more loan accounts or records
maintained by the Lenders in the ordinary course of business. The Lenders may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of the Loan and payments with respect thereto.

 

Time is of the essence for this Note. Holder shall not be deemed to waive any of
its rights under this Note unless such waiver be in writing and signed by
Holder. No delay or omission by Holder in exercising any of its rights under
this Note shall operate as a waiver of such rights and a waiver in writing on
one occasion shall not be construed as a consent to or a waiver of any right or
remedy on any future occasion.

 

 

 

--------------------------------------------------------------------------------

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

The word “Holder” as used herein shall include permitted transferees, successors
and assigns of Holder, and all rights of Holder hereunder shall inure to the
benefit of its transferees, successors and assigns. All obligations of Borrower
hereunder shall bind such person’s legal representatives, successors and
assigns.

 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Term Loan Note as of the day
and year first above written.

 

 

 

 

EMPIRE INTERACTIVE EUROPE LIMITED

 

 

 

By:_______________________________

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D

 

                FORM OF IRREVOCABLE PAYMENT INSTRUCTIONS

 

November ___, 2008

 

Atari, Inc.

[address]

Attention:

 

 

Re:

Empire Interactive, Inc. (the “Company”)

 

Ladies and Gentlemen:

 

Please be advised that the Company has entered into financing arrangements with
Full Circle Partners, L.P. as lender (in such capacity the “Lender”) and agent
(in such capacity the “Agent”), pursuant to which Lender has made, and may in
the future from time to time make, loans and advances and provide other
financial accommodations to the Company and Company’s affiliates. As security
for the obligations of the Company to Agent, the Company has granted a
continuing security interest to Agent for the benefit of Lender in, among other
things, the Company’s right, title and interest in and to all accounts and other
receivables of the Company, and proceeds thereof, including all amounts at any
time payable by you to the Company under the distribution agreement between you
and the Company dated as of August 13, 2008 (the “Agreement”).

 

Accordingly, and notwithstanding anything to the contrary contained in any
contract or agreement between you and the Company, or any prior instructions to
you, your affiliates and successors and permitted assigns, by the Company or any
other person or entity, unless and until you receives written instructions from
Agent to the contrary, effective as of the day you receive these instructions,
all amounts payable by you to the Company, whether under the Agreement or
otherwise, shall be remitted by you by federal funds wire transfer or electronic
depository transfer directly to the following bank account, or to such other
account or address, or in such other manner, as Agent shall determine (the
“Settlement Account”):

 

 

Bank:

ABA No.:

 

Credit:

Account #:

Further Credit:

Account #:

 

In the event you at any time receive any other instructions from Agent with
respect to the disposition of amounts payable by you to the Company, you are
hereby irrevocably authorized and directed to follow such instructions, without
inquiry as to Agent’s or Lender’s right or authority to give such instructions.

 

EXHIBIT C TO LOAN, GUARANTY AND SECURITY AGREEMENT

 

 

 



 

--------------------------------------------------------------------------------

These Irrevocable Payment Instructions may not be changed, modified, or
terminated, except by written agreement signed by Agent.

 

 

[signature page follows]

 

 

 

--------------------------------------------------------------------------------

Kindly acknowledge your receipt of, and agreement to, the foregoing by signing
in the space provided below.

 

 

Very truly yours,

 

 

 

Empire Interactive, Inc.

 

(Company)

 

 

 

By:_______________________________

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

ATARI, INC.

 

 

 

 

 

By:__________________________

 

 

 

Name:________________________

 

 

 

Title:_________________________

 

 

 

Date:_________________________

 

 

 

 

 

FULL CIRCLE PARTNERS, LP, as agent

 

 

 

By:__________________________

 

 

 

Name:________________________

 

 

 

Title:_________________________

 

 

 

Date:_________________________

 

 

 

 

 

 

 